Exhibit 10.1

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

dated as of November 30, 2012

among

TIMKEN RECEIVABLES CORPORATION,

as Seller,

THE TIMKEN CORPORATION,

as Servicer,

THE PURCHASERS FROM TIME TO TIME PARTIES HERETO,

SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Managing Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I PURCHASE ARRANGEMENTS

     2   

Section 1.1

   Purchase Facility      2   

Section 1.2

   Increases      2   

Section 1.3

   Decreases      3   

Section 1.4

   Payment Requirements      3   

ARTICLE II PAYMENTS AND COLLECTIONS

     4   

Section 2.1

   Payments      4   

Section 2.2

   Collections Prior to Amortization      4   

Section 2.3

   [RESERVED]      5   

Section 2.4

   Application of Collections      5   

Section 2.5

   Payment Rescission      6   

Section 2.6

   Maximum Effective Receivables Interests      6   

Section 2.7

   Clean Up Call      6   

ARTICLE III CONDUIT FUNDING

     6   

Section 3.1

   CP Costs      6   

Section 3.2

   CP Costs Payments      6   

Section 3.3

   Calculation of CP Costs      7   

Section 3.4

   CP Tranche Periods      7   

Section 3.5

   SunTrust Purchaser Group      7   

ARTICLE IV FINANCIAL INSTITUTION FUNDING

     7   

Section 4.1

   Financial Institution Funding      7   

Section 4.2

   Yield Payments      7   

Section 4.3

   Selection and Continuation of Tranche Periods      7   

Section 4.4

   Financial Institution Discount Rates      8   

Section 4.5

   Suspension of the LIBO Rate      8   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     9   

Section 5.1

   Representations and Warranties of The Seller Parties      9   

ARTICLE VI CONDITIONS OF PURCHASES

     12   

Section 6.1

   Conditions Precedent to the Amendment and Restatement of the Original RPA   
  12   

Section 6.2

   Conditions Precedent to All Purchases      12   

ARTICLE VII COVENANTS

     13   

Section 7.1

   Affirmative Covenants of the Seller Parties      13   

Section 7.2

   Negative Covenants of the Seller Parties      20   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII ADMINISTRATION AND COLLECTION

     22   

Section 8.1

   Designation of Servicer      22   

Section 8.2

   Duties of Servicer      23   

Section 8.3

   Collection Notices      24   

Section 8.4

   Responsibilities of Seller      24   

Section 8.5

   Reports      24   

Section 8.6

   Servicing Fees      24   

ARTICLE IX AMORTIZATION EVENTS

     24   

Section 9.1

   Amortization Events      24   

Section 9.2

   Remedies      27   

Section 9.3

   Servicer Defaults      27   

ARTICLE X INDEMNIFICATION

     27   

Section 10.1

   Indemnities by the Seller Parties      27   

Section 10.2

   Increased Cost and Reduced Return      30   

Section 10.3

   Expenses      31   

Section 10.4

   Withholding Forms; Additional Amounts      31   

ARTICLE XI THE AGENT

     32   

Section 11.1

   Authorization and Action      32   

Section 11.2

   Delegation of Duties      32   

Section 11.3

   Exculpatory Provisions      33   

Section 11.4

   Reliance by Agent      33   

Section 11.5

   Non-Reliance on Agents and Other Purchasers      34   

Section 11.6

   Reimbursement and Indemnification      34   

Section 11.7

   Agents in their Individual Capacities      34   

Section 11.8

   Successor Agent      34   

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

     35   

Section 12.1

   Assignments      35   

Section 12.2

   Participations      36   

Section 12.3

   Non-Renewing Purchasers      36   

Section 12.4

   Federal Reserve      37   

Section 12.5

   Additional Purchaser Groups      37   

Section 12.6

   Replacement of Purchasers      37   

Section 12.7

   Defaulting Purchasers      38   

ARTICLE XIII Reserved

     39   

ARTICLE XIV MISCELLANEOUS

     39   

Section 14.1

   Waivers and Amendments      39   

Section 14.2

   Notices      39   

Section 14.3

   Ratable Payments      40   

 

ii



--------------------------------------------------------------------------------

Section 14.4

   Protection of Interests of the Agent, the Managing Agents and the Purchasers
     40   

Section 14.5

   Confidentiality      41   

Section 14.6

   Bankruptcy Petition      42   

Section 14.7

   Limitation of Liability      42   

Section 14.8

   CHOICE OF LAW      42   

Section 14.9

   CONSENT TO JURISDICTION      42   

Section 14.10

   WAIVER OF JURY TRIAL      42   

Section 14.11

   Integration; Binding Effect; Survival of Terms      43   

Section 14.12

   Counterparts; Severability; Section References      43   

Section 14.13

   BTMU Roles      43   

Section 14.14

   Characterization      44   

Section 14.15

   Amendment and Restatement      45   

ARTICLE XV Transferred Percentage:

     5   

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit III   
Principal Places of Business of the Seller Parties; Location(s) of Records;
Federal Employer Identification Number(s) Exhibit IV    Names of Collection
Banks; Collection Accounts Exhibit V    Form of Seller Compliance Certificate
Exhibit VI    [RESERVED] Exhibit VII    Form of Assignment Agreement
Exhibit VIII    Credit and Collection Policy Exhibit IX    [RESERVED] Exhibit
X-1    Form of Monthly Report Exhibit X-2    Form of Weekly Report Exhibit X-3
   Form of Daily Report Exhibit XI    [RESERVED] Exhibit XII    Form of Joinder
Agreement Schedule A    Commitments of Financial Institutions Schedule B    List
of Documents to be Delivered to the Agent Schedule C    Financial Covenants
Relating to the Performance Guarantor Schedule D    Notice Addresses Schedule E
   Indebtedness

 

i



--------------------------------------------------------------------------------

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT is dated as of
November 30, 2012 and is by and among:

(i) Timken Receivables Corporation, a Delaware corporation (“Seller”);

(ii) The Timken Corporation, an Ohio corporation, as the initial Servicer (the
Servicer, together with the Seller, the “Seller Parties” and each a “Seller
Party”);

(iii) the entities from time to time parties hereto as “Financial Institutions”
(together with any of their respective successors and assigns hereunder, the
“Financial Institutions”);

(iv) Victory Receivables Corporation (“Victory”) as a Conduit and the other
entities party hereto from time as “Conduits” (together with any of their
respective successors and assigns hereunder, the “Conduits” and, together with
the Financial Institutions, the “Purchasers”);

(v) the Managing Agents from time to time party hereto (together with their
successors, the “Managing Agents”); and

(vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as Agent
(together with any successor, the “Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

A. Reference is made to that the Receivables Purchase Agreement dated as of
November 10, 2010 (as amended heretofore, the “Original RPA”) by and among the
Seller, the Servicer, BTMU and Victory.

B. The parties hereto have, on the terms and conditions set forth herein, agreed
to amend and restate the Original RPA in its entirety.

C. Seller desires to transfer and assign Purchaser Interests to the Purchasers
from time to time.

D. The Conduits may, in their absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.

E. In the event that a Conduit declines to make any purchase of Purchaser
Interests, the Financial Institutions in such Conduit’s Purchaser Group shall,
subject to the terms and conditions of this Agreement, purchase such Purchaser
Interests from time to time.

F. If a Purchaser Group does not include any Conduit, the Financial Institutions
in such Purchaser Group shall, subject to the terms and conditions of this
Agreement, purchase such Purchaser Interests from Seller from time to time.

 

ii



--------------------------------------------------------------------------------

G. Each Managing Agent has been requested and is willing to act as Managing
Agent on behalf of the Purchasers in its Purchaser Group in accordance with the
terms hereof.

H. BTMU has been requested and is willing to continue to act as Agent on behalf
of the Conduits and the Financial Institutions in accordance with the terms
hereof.

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility

(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of one
or more of the Purchasers. In connection with the foregoing, until but not
including the Facility Termination Date:

(i) in the case of any Purchaser Group that includes a Conduit, such Conduit
may, at its option, purchase, or, if such Conduit shall decline to purchase, the
Financial Institutions in such Conduit’s Purchaser Group shall purchase,
Purchaser Interests through the Agent from time to time in an aggregate amount
not to exceed (x) the Group Purchase Limit for such Purchaser Group or (y) in
respect of any Financial Institution, such Financial Institution’s Commitment;
and

(ii) in the case of any Purchaser Group that does not include a Conduit, the
Financial Institutions in such Purchaser Group shall purchase Purchaser
Interests through the Agent from time to time in an aggregate amount not to
exceed (x) the Group Purchase Limit for such Purchaser Group or (y) in respect
of any Financial Institution, such Financial Institution’s Commitment.

Without limiting the foregoing, at no time may the Aggregate Capital exceed
(i) the Net Receivables Balance minus the Aggregate Reserves or (ii) the
Purchase Limit.

(b) Seller may, upon at least ten (10) Business Days’ notice to each Managing
Agent and the Agent, terminate in whole or reduce in part the Purchase Limit;
provided that after giving effect to any such reduction, the Aggregate Capital
shall not exceed the Purchase Limit. Any such partial reduction shall be in an
amount at least equal to $5,000,000 or an integral multiple thereof. Upon any
reduction in the Purchase Limit, each Group Purchase Limit shall be permanently
reduced by a corresponding amount (ratably among the Purchaser Groups in
accordance with their Pro Rata Shares) and the Commitments of each Financial
Institution in each Purchaser Group shall be reduced ratably in accordance with
their respective Percentages.

Section 1.2 Increases

(a) Seller shall provide the Agent and each Managing Agent with at least two
Business Days prior notice in the form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $1,000,000) and date of purchase (which, in the case of any
Incremental Purchase, shall be limited to once per calendar week) and, in the
case of an Incremental Purchase to be funded by the Financial Institutions, the
requested Discount Rate and Tranche Period.

 

2



--------------------------------------------------------------------------------

(b) Following receipt of a Purchase Notice, the Managing Agent of each Purchaser
Group that includes a Conduit will determine whether the Conduit in its
Purchaser Group declines to make the purchase of such Purchaser Group’s Pro Rata
Share of such Incremental Purchase. If any such Conduit declines to make a
proposed purchase, the Managing Agent for the related Purchaser Group shall
notify Seller of such a cancellation and the declining Conduit’s Purchaser
Group’s Pro Rata Share of the requested Incremental Purchase will be made by the
Financial Institutions in such declining Conduit’s Purchaser Group ratably based
on their respective Commitments. If there is no Conduit in any Purchaser Group,
such Purchaser Group’s Pro Rata Share of the requested Incremental Purchase will
be made by the Financial Institutions in such Purchaser Group ratably based on
their respective Commitments. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Conduit and/or the Financial Institutions in the respective Purchaser
Groups, as applicable, shall make available to the Seller, in immediately
available funds, no later than 12:00 noon (New York City time), an amount equal
to (i) in the case of any Conduit, such Conduit’s Purchaser Group’s Pro Rata
Share of the applicable Purchase Price for such Incremental Purchase) or (ii) in
the case of a Financial Institution, such Financial Institution’s Percentage of
its related Purchaser Group’s Pro Rata Share of the applicable Purchase Price
for such Incremental Purchase.

Section 1.3 Decreases. Seller shall provide the Agent and each Managing Agent
with prior written notice in conformity with the Required Notice Period (a
“Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”)
which shall be distributed ratably to each Purchaser Group based on the Pro Rata
Share of the Aggregate Capital of each Purchaser Group and which shall be
applied by each Managing Agent ratably to the Purchaser Interests of the
Purchasers in such Managing Agent’s Purchaser Group in accordance with the
amount of Capital (if any) owing to such Purchasers; provided, that if there are
one or more Non-Renewing Purchasers, then such Aggregate Reduction shall be
applied (i) first, to the Non-Renewing Purchasers to reduce the Capital of such
Non-Renewing Purchasers (to be applied ratably based upon the Capital owing to
such Non-Renewing Purchasers) and (ii) second, to all other Purchasers in
accordance with their pro rata share of all Capital (other than Capital owing to
any Non-Renewing Purchasers). Only one (1) Reduction Notice shall be outstanding
at any time.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. All computations of Yield, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed (other than computations of Yield calculated based
on the Prime Rate, which shall be made on the basis of a year of 365/6 days for
the actual number of days elapsed). If such amounts are payable to a Purchaser
they shall be paid to such Purchaser’s related Managing Agent, for the account
of such Purchaser, by wire transfer of immediately available funds to such
account notified by the Agent to the Seller. If any amount hereunder shall be
payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.

 

3



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall pay the following to the Agent, the Managing
Agents, the Purchasers, the Funding Sources or the Indemnified Parties, as
applicable, on a full recourse basis, in each case, when such amounts are due
and payable pursuant to this Agreement or any other Transaction Documents:
(i) such fees as are set forth in the Fee Letter, (ii) all CP Costs, (iii) all
amounts payable as Yield, (iv) an amount equal to all Deemed Collections which
amounts shall be (a) if the Amortization Date has occurred, applied in
accordance with Section 2.4 hereof and (b) if the Amortization Date has not
occurred, used by the Seller in a manner not in contravention of any Transaction
Document, (v) all amounts required pursuant to Section 2.6, (vi) all amounts
payable pursuant to Article X, if any, and (vii) all Broken Funding Costs
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due and payable by such Person, such Person agrees to pay, on
demand, interest on any such unpaid Obligations at the Default Rate until such
Obligations are paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers, the Managing Agents and the Agent.

Section 2.2 Collections Prior to Amortization

(a) If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
of Collections evidenced by the Purchaser Interests of each Non-Renewing
Purchaser and (ii) Seller hereby requests and the Purchasers (other than any
Non-Renewing Purchasers) hereby agree to make, simultaneously with such receipt,
a reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received by the Servicer that is part of any Purchaser
Interest (other than any Purchaser Interests of Non-Renewing Purchasers), such
that after giving effect to such Reinvestment, the amount of Capital of such
Purchaser Interest immediately after such receipt and corresponding Reinvestment
shall be equal to the amount of Capital immediately prior to such receipt. The
making of any Reinvestment is subject to the conditions set forth in Section 6.2
hereof. If the conditions to any Reinvestment cannot be satisfied on any day
prior to the Amortization Date, Collections received by the Servicer on such day
shall be applied to the extent required in accordance with Section 2.4.

(b) On each Settlement Date prior to the occurrence of the Amortization Date,
the Servicer shall transfer to each Managing Agent’s account the amounts set
aside during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) first, to reduce unpaid Obligations owing to the members of such
Managing Agent’s Purchaser Group and second, to reduce the Capital of all
Purchaser Interests of Non-Renewing Purchasers. If such unpaid Obligations and
such Capital shall be reduced to zero, any additional Collections received by
the Servicer (i) if applicable, shall be transferred to each Managing Agent’s
account no later than 12:00 noon (New York City time) to the extent required to
fund the amount of any Aggregate Reduction payable to the Purchasers in such
Managing Agent’s Purchaser Group on such Settlement Date and (ii) any balance
remaining thereafter shall be transferred from the Servicer to Seller on such
Settlement Date.

(c) Each Non-Renewing Purchaser shall be allocated a ratable portion of
Collections from the date of expiration of the Commitments of the Financial
Institutions in its Purchaser Group (the “Termination Date”) until such
Non-Renewing Purchaser’s Capital shall be repaid in full. This ratable portion
shall be calculated on the Termination Date of each Non-Renewing Purchaser as a
percentage equal to (i) the Capital of such Non-Renewing Purchaser outstanding
on its Termination

 

4



--------------------------------------------------------------------------------

Date, divided by (ii) the Aggregate Capital outstanding on such Termination Date
(the “Termination Percentage”). Each Non-Renewing Purchaser’s Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date (and on any date when the conditions to any Reinvestment
cannot be satisfied), each Termination Percentage shall be disregarded, and each
Non-Renewing Purchaser’s Capital shall be reduced ratably with all Purchasers in
accordance with Section 2.4.

Section 2.3 [RESERVED]

Section 2.4 Application of Collections. On (i) each day after the Amortization
Date and (ii) any day that both (x) the conditions to any Reinvestment set forth
in Section 6.2 hereof cannot be satisfied and (y) either (I) Capital remains
outstanding or (II) unpaid Obligations remain outstanding, all Collections
received by the Servicer shall be set aside and held in trust for the Agent, the
Managing Agents and the Purchasers (it being understood that at any time prior
to the Amortization Date, the Seller and the Servicer shall have no obligation
to set aside and hold in trust Collections in an amount greater than the
Aggregate Capital at such time and all accrued and unpaid Obligations) and shall
be distributed on each Settlement Date as follows:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables and the Servicing Fee, if Seller or one of its Affiliates is not
then acting as the Servicer,

second, to the reimbursement of the Agent’s and each Managing Agent’s costs of
collection and enforcement of this Agreement,

third, ratably (based on the amounts outstanding at such time) to the payment of
all accrued and unpaid fees under the Fee Letter, CP Costs and Yield (regardless
of whether or not such fees, CP Costs and Yield are then due and payable),

fourth, ratably to the Purchasers (based on their respective Capital Pro Rata
Shares) to the reduction of the Aggregate Capital (without regard to any
Termination Percentage),

fifth, for the ratable payment (based on the amounts outstanding at such time)
of all other unpaid Obligations,

sixth, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables and the Servicing Fee, if Seller or one of its Affiliates is then
acting as the Servicer,

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
the repayment of any amounts outstanding under any “Subordinated Note” issued in
favor of any Originator in connection with any Receivables Sale Agreement; and

eighth, thereafter, to the Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the Managing Agents and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

 

5



--------------------------------------------------------------------------------

If, at any time prior to the Amortization Date, (x) the conditions to any
Reinvestment set forth in Section 6.2 hereof cannot be satisfied as of any date,
(y) any amounts are set aside and held in trust pursuant to this Section 2.4 and
(z) such conditions are subsequently satisfied before a Settlement Date occurs,
the amounts previously set aside and held in trust may be used to acquire
additional Receivables pursuant to any Receivables Sale Agreement and otherwise
applied in a manner not in contravention of any Transaction Document.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Agent (for the
ratable application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof plus interest on any such unpaid
Aggregate Unpaids at the Default Rate from the date of any such rescission,
return or refunding.

Section 2.6 Maximum Effective Receivables Interests. Seller shall ensure that
the Effective Receivables Interest shall not exceed 100% at any time. If, at any
time, the Effective Receivables Interests exceeds 100%, then, Seller shall pay
to each Managing Agent based on each Managing Agent’s Purchaser Group’s Pro Rata
Share to be applied by the Purchasers to reduce the Aggregate Capital (as
allocated by each Managing Agent to each of the Purchasers in its related
Purchaser Group ratably based upon each such Purchaser’s Capital Pro Rate Share)
within one (1) Business Day an amount necessary to reduce the Effective
Receivables Interest to 100%. Notwithstanding payment to any Managing Agent in
accordance with this Section 2.6, as applicable, Discount and CP Costs shall
continue to accrue on the full amount of Capital outstanding until such payment
is applied on the next succeeding Settlement Date.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent and each Managing Agent in accordance with the Required Notice Period), at
any time, to repurchase from the Purchasers all, but not less than all, of the
then outstanding Purchaser Interests. The purchase price in respect thereof
shall be an amount equal to the Aggregate Unpaids and shall be payable in
immediately available funds. Such repurchase shall be without representation,
warranty or recourse of any kind by, on the part of, or against any Purchaser,
any Managing Agent or the Agent.

ARTICLE III

CONDUIT FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding; provided that any
Purchaser Interest, or portion thereof, (or an undivided interest therein) which
is being funded (x) by the Financial Institutions pursuant to a Liquidity
Agreement or (y) other than substantially through the issuance of Commercial
Paper, will accrue Yield pursuant to Article IV. Each Purchaser Interest funded
substantially with Pooled Commercial Paper issued by a Conduit will accrue CP
Costs each day on a pro rata basis, based upon the percentage share the Capital
in respect of such Purchaser Interest represents in relation to all assets held
by such Conduit and funded substantially with Pooled Commercial Paper.

Section 3.2 CP Costs Payments. On each Monthly Settlement Date, Seller shall pay
each Managing Agent, for the benefit of any Conduit in its related Purchaser
Group, an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the Capital associated with all Purchaser Interests of such Conduit for the
immediately preceding Accrual Period in accordance with Article II.

 

6



--------------------------------------------------------------------------------

Section 3.3 Calculation of CP Costs. On the third Business Day immediately
preceding each Monthly Settlement Date, the Managing Agent for each Conduit
shall calculate the aggregate amount of CP Costs for the applicable Accrual
Period and shall notify the Seller of such aggregate amount.

Section 3.4 CP Tranche Periods. To the extent funded by a Conduit through
Commercial Paper that is not Pooled Commercial Paper, all Capital shall, for
purposes of calculating CP Costs, be allocated to one or more CP Tranche Periods
and CP Costs in respect of such Capital shall accrue on each day during a CP
Tranche Period at the applicable CP Rate. Each CP Tranche shall reflect the
funding sources for the Capital associated therewith so that there may be one or
more CP Tranches allocated to the portion of the Capital funded by such
Commercial Paper. All Capital of the Conduits not funded through Pooled
Commercial Paper shall be allocated to CP Tranches unless such Conduit’s
Managing Agent determines that such Conduit is unable, whether as a result of
contractual restrictions, rating agency limitations or any other event or
circumstance, to issue Commercial Paper, or such Managing Agent otherwise
determines that funding in the commercial paper market for the size and maturity
of such CP Tranche is unavailable; provided, that to the extent any Conduit’s
Capital Pro Rata Share is being funded by a Financial Institution pursuant to a
Liquidity Agreement, such Capital shall be allocated to a Tranche Period under
Article IV and the Purchaser Interest associated with such Capital shall accrue
Yield pursuant to Article IV.

Section 3.5 SunTrust Purchaser Group. Notwithstanding anything herein to the
contrary, the SunTrust Purchaser Group shall not include any Conduit.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at the applicable Discount Rate in accordance with the terms and conditions
hereof. If any Financial Institution acquires, by assignment from a Conduit in
its Purchaser Group, all or any portion of a Purchaser Interest pursuant to such
Conduit’s Liquidity Agreement, each Purchaser Interest so assigned shall be
deemed to have a new Tranche Period commencing on the date of any such
assignment.

Section 4.2 Yield Payments

(a) On the Settlement Date for each Purchaser Interest of the Financial
Institutions (other than the Financial Institutions in the SunTrust Purchaser
Group), Seller shall pay to the related Managing Agent for the benefit of the
Purchasers in its Purchaser Group an aggregate amount equal to the accrued and
unpaid Yield for the entire Tranche Period of each such Purchaser Interest in
accordance with Article II.

(b) On each Monthly Settlement Date, Seller shall pay to SunTrust, as Managing
Agent for the Purchasers in the SunTrust Purchaser Group, an aggregate amount
equal to the accrued and unpaid Yield for the immediately preceding Accrual
Period in accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

 

7



--------------------------------------------------------------------------------

(a) With consultation from (and approval by) each related Managing Agent, Seller
shall from time to time request Tranche Periods for the Purchaser Interests of
the Financial Institutions in each Purchaser Group; provided that, if at any
time the Financial Institutions shall have a Purchaser Interest, Seller shall
always request Tranche Periods such that at least one Tranche Period shall end
on a Monthly Settlement Date.

(b) The Seller or the related Managing Agent for the Purchasers holding such
Purchaser Interest, may upon notice to and consent by the Agent and the Seller
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, effective on the last
day of the Terminating Tranche: (i) divide any such Purchaser Interest funded by
the Financial Institutions into multiple Purchaser Interests; (ii) combine any
such Purchaser Interest of a Financial Institution in the same Purchaser Group
with one or more other Purchaser Interests that have a Terminating Tranche
ending on the same day as such Terminating Tranche; or (iii) combine any such
Purchaser Interest with a new Purchaser Interest to be purchased by such
Financial Institution on the day such Terminating Tranche ends, provided, that
in no event may a Purchaser Interest of any Purchaser be combined with a
Purchaser Interest of any other Purchaser. If any Purchaser Interest is combined
or is divided pursuant to the preceding sentence, the Capital of any such
combined or divided Purchaser Interest shall be modified to give effect to such
combination or division.

Section 4.4 Financial Institution Discount Rates. Seller may select the
applicable Discount Rate for each Purchaser Interest of the Financial
Institutions (it being understood that if the Discount Rate is equal to the
Prime Rate plus 1.25% per annum for one Financial Institution, such Discount
Rate shall apply for all Financial Institutions in all Purchaser Groups). Seller
shall by 12:00 noon (New York City time): (i) at least three (3) Business Days
prior to the expiration of any Terminating Tranche with respect to which the
LIBO Rate is being requested as a new Discount Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Prime Rate is being requested as a new Discount Rate, give the
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the Agent
and the related Managing Agent of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof or any Liquidity Agreement shall be
equal to the Prime Rate plus 1.25% per annum. Notwithstanding the foregoing, but
subject to the provisions of Section 4.5, unless the Seller otherwise gives
notice to SunTrust to the contrary, the Discount Rate in respect of all
Purchaser Interests of the Purchasers in the SunTrust Purchaser Group shall
equal the LIBO Rate (unless a different Discount Rate is provided for pursuant
to this Section 4.4).

Section 4.5 Suspension of the LIBO Rate. If any Financial Institution notifies
its related Managing Agent that it has determined that funding its Pro Rata
Share of the Purchaser Interests at the LIBO Rate would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at such LIBO Rate are
not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Managing Agent shall notify the Agent and shall suspend the availability of such
LIBO Rate and require Seller to select the Prime Rate plus 1.25% per annum as
the Discount Rate for any Purchaser Interest accruing Yield at such LIBO Rate.

 

8



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase that:

(a) Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, identified in the preamble of this Agreement. Such Seller Party
is organized solely under the law of a single state. Such Seller Party is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except where the failure to be in good standing
or to hold any such governmental licenses, authorizations, consents and
approvals could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of the Seller, the
Seller’s use of the proceeds of purchases made hereunder, are within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created by a Transaction Document); and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body other than any such order that relates to the
Servicer that could not reasonably be expected to have a Material Adverse
Effect.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

9



--------------------------------------------------------------------------------

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, when
taken as a whole, true and accurate in every material respect on the date such
information is stated or certified and does not and will not, taken as a whole,
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

(h) Use of Proceeds. No proceeds of any Purchase will be used (i) for a purpose
that violates, or would be inconsistent with, Regulation T, U or X promulgated
by the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each Purchase hereunder, the Seller shall
be the legal and beneficial owner of the Receivables, Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents and Permitted Adverse Claims. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Seller’s ownership interest in each Receivable, its
Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing by the Agent of the
financing statements and the execution of Collection Account Agreements
contemplated hereby, is effective to, and shall, upon each purchase hereunder,
transfer to the Agent for the benefit of the related Managing Agent and
Purchasers (and the Agent for the benefit of such Managing Agent and Purchasers
shall acquire from Seller) a valid and perfected first priority undivided
percentage ownership and security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents and Permitted Adverse Claims. There have been duly filed
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Agent’s (on behalf of the Purchasers and the Managing Agents)
ownership and security interest in the Receivables, the Related Security and the
Collections. No effective financing statement or other instrument similar in
effect, is filed in any recording office listing Seller, or any Originator as
debtor, covering any Receivable, Related Security or Collections except such as
may be filed in favor of the Agent (or in favor of Seller and assigned to the
Agent).

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the addresses listed on Exhibit III
or such other locations of which the Agent and the Managing Agents have been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Such Seller Party’s
Federal Employer Identification Number is correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion or
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at any time. Seller has
directed or caused the Servicer to direct each Obligor to make payment of all
Collections to a Lock-Box or Collection Account.

 

10



--------------------------------------------------------------------------------

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since December 31, 2011 no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer,
any Originator, or the Performance Guarantor or the ability of the initial
Servicer, any Originator, or the Performance Guarantor to perform its
obligations under this Agreement or any other applicable Transaction Document,
and (ii) Seller represents and warrants that since the date of this Agreement,
no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectability of all or any material portion of the Receivables (other than
resulting directly from changes in the credit profiles of the Obligors).

(n) Names. Such Seller Party has not used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement.

(o) Ownership of Seller. The Timken Corporation owns, directly or indirectly,
100% of the issued and outstanding capital stock of Seller, free and clear of
any Adverse Claim other than Permitted Adverse Claims. Such capital stock is
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire securities of Seller.

(p) Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, or any successor
statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except, with respect to the
Servicer, where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Each Receivable, together with the Contract
related thereto, does not contravene in any material respect any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation in any material respect
of any such law, rule or regulation.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
or amendment to the Credit and Collection Policy, except such material change or
amendment as to which the Agent and the Managing Agents have been notified in
accordance with Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreements, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under any Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

11



--------------------------------------------------------------------------------

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.

(v) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to (i) the Aggregate Capital, plus (ii) the Aggregate Reserves. Each
Receivable included in the calculation of the Net Receivables Balance under any
Monthly Report was an Eligible Receivable as of the date of such calculation.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreements
is consistent with the treatment of transfers under the Receivables Sale
Agreements as true sales.

(x) Nonconsolidation. Seller has at all times since its formation, operated and
conducted its affairs in compliance with Section 7.1(i).

(y) Taxes. Seller has filed or caused to be filed all federal, state and other
material tax returns which are required to be filed by it, and has paid or
caused to be paid all material taxes required by law to be paid by it prior to
such taxes becoming delinquent, other than any taxes or assessments the validity
of which is being contested in good faith by appropriate proceedings.

(z) Solvency. Both before and after giving effect to (i) the transactions
contemplated by this Agreement and the other Transaction Documents and (ii) the
payment and accrual of all transaction costs in connection with the foregoing,
Seller is and will be Solvent. No event of the type described in Section 9.1(d)
has been commenced or to its knowledge threatened in writing against it.

(aa) ERISA. No Seller Party has incurred nor expects to incur any material
liabilities (except for premium payments arising in the ordinary course of
business) payable to the PBGC under ERISA.

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to the Amendment and Restatement of the
Original RPA. The effectiveness of the amendment and restatement of the Original
RPA is subject to the conditions precedent that (a) the Agent and the Managing
Agents shall have received on or before the date of such purchase those
documents listed on Schedule B, (b) the Agent, the Managing Agents and the
Purchasers shall have received all fees and expenses required to be paid on or
prior to such date pursuant to the terms of the Transaction Documents, and
(c) the Seller shall have paid to BTMU all CP Costs and fees accrued through the
date hereof that are payable to the BTMU Purchaser Group in connection with the
Original RPA.

Section 6.2 Conditions Precedent to All Purchases. Each Purchase shall be
subject to the further conditions precedent that (a) in the case of each such
Purchase: (i) the Servicer shall have delivered to the Agent and the Managing
Agents on or prior to the date of such Purchase, in form and substance
satisfactory to the Agent and the Managing Agents, all Reports as and when due
under Section

 

12



--------------------------------------------------------------------------------

8.5 and (ii) if Rating Level I or Rating Level II is in effect, upon the Agent’s
or any Managing Agent’s request, the Servicer shall have delivered to the Agent
and the Managing Agents at least three (3) days prior to such Purchase an
interim Weekly Report or Monthly Report, as applicable, showing the amount of
Eligible Receivables, provided that the Agent may not require that such interim
Weekly Reports or Monthly Reports, as applicable, be delivered more frequently
than once each week unless an Amortization Event (or a Potential Amortization
Event of the type contemplated in Section 9.1(f)(x)) has occurred and (b):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Purchase
(excluding any representation and warranty relating to the eligibility or
characteristics of any Receivable), as though made on and as of such date (it
being understood that the materiality threshold referenced above shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification);

(ii) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event;

(iii) the Effective Receivables Interest does not exceed 100%;

(iv) after giving effect to such Purchase, the Aggregate Capital of all
Purchasers that are not Non-Renewing Purchasers does not exceed the Commitments
of all Financial Institutions that are not Non-Renewing Financing Institutions;
and

(v) neither the Seller nor any Originator shall be in default of its obligations
to pay amounts in respect of any Deemed Collections or “Purchase Price Credits”,
as applicable, under the Transaction Documents.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent (with the consent or at the direction of the Managing
Agents), occur automatically on each day that the Servicer shall receive any
Collections without the requirement that any further action be taken on the part
of any Person and notwithstanding the failure of Seller to satisfy any of the
foregoing conditions precedent in respect of such Reinvestment. The failure of
Seller to satisfy any of the foregoing conditions precedent in respect of any
Reinvestment shall give rise to a right of the Agent, which right may be
exercised at any time on demand of the Agent (with the consent or at the
direction of the Managing Agents), to rescind the related purchase and direct
Seller to pay to the Agent for the benefit of the Purchasers an amount equal to
the Collections prior to the Amortization Date that shall have been applied to
the affected Reinvestment.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Managing Agent:

(i) Annual Reporting. (i) As soon as available, but in any event within 90 days
after the end of each of its fiscal years (A) in the case of the Servicer, a

 

13



--------------------------------------------------------------------------------

consolidated balance sheet of the Performance Guarantor and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Performance
Guarantor and reasonably acceptable to the Agent and each Managing Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (B) in the case of the Seller, unaudited financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) for the Seller for such fiscal year certified in
a manner acceptable to the Agent and each Managing Agent by the chief financial
officer of Seller.

(ii) Quarterly Reporting. As soon as available, but in any event within 45 days
after the end of each of the first three fiscal quarters of each of its fiscal
years, (A) in the case of the Servicer, a consolidated balance sheet of the
Performance Guarantor and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Performance Guarantor’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer (or other
responsible officer) of the Performance Guarantor as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Performance Guarantor and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and (B) in the case of the Seller, a balance sheet of the Seller at the close of
each such fiscal quarter and statements of income and retained earnings and a
statement of cash flows for the Seller for the period from the beginning of such
fiscal year to the end of such fiscal quarter, all certified by the chief
financial officer of the Seller.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the Seller’s Authorized Officer.

(iv) S.E.C. Filings. Unless the same shall be publicly available, promptly after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Performance Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements which the Performance Guarantor, the
Servicer or the Seller may file or be required to file with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any Governmental Authority that may be substituted therefor, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Agent or the Managing Agents pursuant hereto.

(v) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, any Managing Agent or any Purchaser, copies of the same.

 

14



--------------------------------------------------------------------------------

(vi) Credit and Collection Policy. At least thirty (30) days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a description, or if available, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectability of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agent’s and each
Managing Agent’s consent thereto.

(vii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition or operations of such Seller Party or the Performance Guarantor as the
Agent or any Managing Agent may from time to time reasonably request in order to
protect the interests of the Agent, the Managing Agents and the Purchasers under
or as contemplated by this Agreement.

(viii) Avoidance of Duplication. As to any information contained in materials
furnished pursuant to Section 7.1(a)(iv) or not required to be furnished due to
the public availability thereof, the Seller Parties shall not be separately
required to furnish such information under Section 7.1(a)(i) or 7.1(a)(ii), but
the foregoing shall not be in derogation of the obligation of such Seller Party
to furnish the information and materials described in Sections 7.1(a)(i) and
7.1(a)(ii) at the times specified therein to the extent such information and
materials are required to be so furnished after giving effect to
Section 7.1(a)(iv).

Documents required to be delivered pursuant to clauses (i), (ii) or (iv) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Performance Guarantor posts such documents, or provides a link thereto on the
Performance Guarantor’s website on the Internet at www.timken.com or (ii) on
which such documents are delivered to the Agent and the Managing Agents;
provided, that upon the request of the Agent or any Managing Agent, the Seller
shall deliver paper copies of any such documents requested by the Agent or such
Managing Agent, as applicable.

(b) Notices. Such Seller Party will notify the Agent and each Managing Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Servicer, the Performance
Guarantor and their Subsidiaries exceeds the Material Judgment Level and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Servicer asserting a claim in excess of the Material Judgment Level;
and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in any Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement in respect of Indebtedness of the
Servicer or the Performance Guarantor in an aggregate principal amount equal to
or greater than the Material Indebtedness Level.

(vi) Downgrade of the Performance Guarantor. Any downgrade of the Debt Rating of
the Performance Guarantor, setting forth the nature of such change.

(vii) Appointment of Independent Director. The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except,
with respect to the Servicer, where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. Such Seller Party will
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its incorporation, and qualify and remain qualified in
good standing as a foreign corporation in each jurisdiction where required for
the conduct of its business, except, with respect to the Servicer, where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Seller shall observe in all material respects all procedures required by
its articles or certificate of incorporation, as such may be amended or restated
from time to time, and Seller’s bylaws, as such may be amended or restated from
time to time in accordance with the terms hereof.

(d) Audits. Such Seller Party will furnish to the Agent and each Managing Agent
from time to time such information with respect to it and the Receivables as the
Agent or any Managing Agent may reasonably request. Such Seller Party will, from
time to time during regular business hours as requested by the Agent or any
Managing Agent upon reasonable prior notice and at the sole cost of such Seller
Party, permit the Agent or such Managing Agent, or its agents or representatives
(and shall cause each Originator to permit the Agent or such Managing Agent or
its agents or representatives), (i) to examine and make copies of and abstracts
from all Records in the possession or under the control of such Person relating
to the Receivables and the Related Security, including, without limitation, the
related Contracts, and (ii) to visit the offices and properties of such Person
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to such Person’s financial condition or the
Receivables and the Related Security or any Person’s performance under any of
the Transaction Documents or any Person’s performance under the Contracts and,
in each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters. Any such audit of the Records shall be at the
sole cost of the applicable Seller Party; provided that, unless an Amortization
Event shall have occurred and be continuing at the time any such audit is
requested by the Agent or any Managing Agent, no Seller Party shall be required
to reimburse the Agent or the Managing Agents for the costs or expenses in
respect of more than two such audits during any calendar year.

(e) Keeping and Marking of Records and Books.

 

16



--------------------------------------------------------------------------------

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent and each Managing Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent and the each Managing Agent, describing the Purchaser Interests and
(B) upon the request of the Agent (with the consent or at the direction of the
Required Financial Institutions) after an Amortization Event has occurred and is
continuing (x) mark each Contract with a legend describing the Purchaser
Interests and (y) deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. On the date
hereof, the Credit and Collection Policy exists in the form of procedures and
protocols that have been consistently observed by the Originators over a period
of years in the origination and servicing of the Receivables and have been set
forth in writing in the form of general procedures attached hereto as Exhibit
VIII. Each Seller Party will (and will cause each Originator to) timely and
fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

(g) Performance and Enforcement of the Receivables Sale Agreements. Seller will
(and will cause each Originator to) perform each of their respective obligations
and undertakings under and pursuant to each Receivables Sale Agreement, will
purchase Receivables thereunder in compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under each
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent, the
Managing Agents and the Purchasers as assignees of Seller) under the Receivables
Sale Agreements as the Agent or any Managing Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreements.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreements
irrevocably in Seller, free and clear of any Adverse Claims other than Permitted
Adverse Claims (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent or any Managing Agent may reasonably request), and (ii) establish
and maintain, in favor of the Agent, for the benefit of the Managing Agents and
the Purchasers, a valid and perfected first priority security interest or
ownership interest in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Permitted Adverse Claims (including, without limitation, in each case, the
filing of all financing

 

17



--------------------------------------------------------------------------------

statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Managing Agents and the Purchasers) interests in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interests of the Agent for the benefit of the
Managing Agents and the Purchasers as the Agent or any Managing Agent may
reasonably request).

(i) Purchasers’ Reliance. Seller acknowledges that the Agent, the Managing
Agents and the Purchasers are entering into the transactions contemplated by
this Agreement in reliance upon Seller’s identity as a legal entity that is
separate from Performance Guarantor and each Originator. Therefore, from and
after the date of execution and delivery of this Agreement, Seller shall take
all reasonable steps, including, without limitation, all steps that the Agent,
any Managing Agent or any Purchaser may from time to time reasonably request, to
maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Originator and any Affiliates thereof and not just a division of
the Performance Guarantor, any Originator or any such Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Originator or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and such Originator or such Affiliate, as
applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Originator, Seller shall lease
such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with the Originators and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis (it being agreed that the transactions
contemplated by the Transaction Documents are deemed to satisfy this clause
(E)), allocate all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between Seller and any Originator on
the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director; provided that in the case of any
Independent Director having become incapacitated, died or resigned without
adequate prior notice to the Seller, such event shall not constitute a breach of
this Section 7.1(i)(F) unless the Seller shall have failed to appoint a
replacement Independent Director meeting the requirements of this Agreement
within a period of fifteen days after obtaining knowledge of such death or
resignation;

 

18



--------------------------------------------------------------------------------

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller’s books and records separate from those of each Originator
and any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of such Originator and any Affiliate thereof;

(I) prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of such Originator or any
Affiliate thereof that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or (i) the Agent
hereunder or (ii) the Servicer on behalf of the Seller) has the power to make
withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by an Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreements; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreements, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the applicable Receivables
Sale Agreement, and (4) the incurrence of operating expenses in the ordinary
course of business of the type otherwise contemplated by this Agreement;

(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreements and the Performance Undertaking, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify any Receivables Sale
Agreement or the Performance Undertaking, or give any consent, waiver, directive
or approval thereunder or waive any default, action, omission or breach under
any Receivables Sale Agreement or the Performance Undertaking or otherwise grant
any indulgence thereunder, without (in each case) the prior written consent of
the Agent and each Managing Agent;

 

19



--------------------------------------------------------------------------------

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and

(P) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Jones Day, as counsel
for Seller, in connection with the effectiveness of the Original RPA and
relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are transferred directly to Seller or any
Affiliate of Seller, Seller will transfer (or will cause all such payments to be
transferred) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such transfer, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent,
the Managing Agents and the Purchasers. Seller will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and Collection Account and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at any time, except to the
Agent as contemplated by this Agreement.

(k) Taxes. Such Seller Party will file all material tax returns and reports
required by law to be filed by it and will pay or cause to be paid when due all
material taxes and governmental charges required by law to be paid by it at any
time owing, other than any taxes or assessments the validity of which is being
contested in good faith by appropriate proceedings.

(l) Payment to Originators. With respect to any Receivable purchased by Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the applicable Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

(m) Collections. Such Seller Party will cause all cash collections and other
cash proceeds in respect of all Excluded Receivables to be transferred to
accounts other than any Collection Account.

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not make any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), identity, or jurisdiction of organization, unless (i) at least
forty-five (45) days prior to the effective date of any such change, such Seller
Party provides written notice thereof to the Agent and each Managing Agent,
(ii) at least ten (10) days prior to such effective date, such Seller Party
delivers to the Agent and each Managing Agent such financing statements (Forms
UCC-1 and UCC-3), executed by such Seller Party (if required under applicable
law) which the Agent or any Managing Agent may

 

20



--------------------------------------------------------------------------------

reasonably request to reflect such change, together with such other documents
and instruments that the Agent or any Managing Agent may reasonably request in
connection therewith, (iii) at least ten (10) days prior to such effective date,
such Seller Party has taken all other steps to ensure that the Agent, for the
benefit of itself and the Managing Agents and the Purchasers, continues to have
a first priority perfected security interest in the Receivables, the Related
Security related thereto and any Collections thereon and (iv) in the case of any
change in its jurisdiction of organization, if requested by the Agent or any
Managing Agent, the Agent and such Managing Agent shall have received, prior to
such change, an opinion of counsel, in form and substance reasonably
satisfactory to the Agent or such Managing Agent as to such incorporation and
such Seller Party’s valid existence and good standing and the perfection and
preservation of priority of the Agent’s ownership or security interest in, the
Receivables, the Related Security and Collections.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent or the Managing Agents pursuant to Section 8.2(b), such Seller Party will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent and each Managing Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could reasonably be expected to adversely
affect the collectability of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 8.2(d), the
Servicer will not, and will not permit any Originator to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case,
(x) the creation of the interests therein in favor of the Agent, the Managing
Agents and the Purchasers provided for herein, (y) Permitted Adverse Claims and
(z) the sale of Charged-Off Receivables to a third party so long as (I) such
sales are made without representation, warranty or recourse of any kind by the
Seller, other than (i) a representation that all liens created by the Seller on
such Receivables have been released and (ii) customary representations and
warranties as to enforceability of any such agreement signed by the Seller and
as to general corporate matters and (II) on the date of any such sale, the
aggregate Outstanding Balance of all such Receivables sold pursuant to this
clause (z) during the twelve month period ending on such date does not exceed 5%
of the Outstanding Balance of all Receivables on such date), and Seller will
defend the right, title and interest of the Agent, the Managing Agents and the
Purchasers in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or any Originator. Seller will
not create or suffer to exist any mortgage, pledge, security interest,
encumbrance, lien, charge or other similar arrangement on any of its inventory
other than Permitted Adverse Claims.

 

21



--------------------------------------------------------------------------------

(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to
(i) the Aggregate Capital plus (ii) the Aggregate Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in any Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Agent and each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the TMC Receivables Sale
Agreement or the MPB Receivables Sale Agreement (or any other Termination Date
under any other Receivables Sale Agreement arising because of the insolvency of
the related Originator).

(g) Restricted Junior Payments. Upon the occurrence and during the continuance
of any Amortization Event, Seller will not make any Restricted Junior Payment
until the Aggregate Unpaids have been indefeasibly paid in full.

(h) Investments. Except as otherwise expressly permitted hereunder or under the
other Transaction Documents, Seller shall not make any investment in, or make or
accrue loans or advances of money to, any Person, including any stockholder,
director, officer or employee of any Seller Party, any Originator or any
Originators’ Subsidiaries, through the direct or indirect lending of money,
holding of securities or otherwise, except with respect to the Receivables
transferred under the Receivables Sale Agreements and investments of
Collections.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer. (a) The Timken Corporation is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
“Servicer” pursuant to the terms of this Agreement. The Agent and the Managing
Agents may, at any time after the occurrence and during the continuation of an
Amortization Event, designate any Person (including itself) to service,
administer and collect the Receivables and perform certain of the obligations of
the “Servicer” hereunder.

(b) Without the prior written consent of the Agent and each Managing Agent, The
Timken Corporation shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by The Timken Corporation. If at any time the Agent
or the Managing Agents shall designate as Servicer any Person other than The
Timken Corporation, all duties and responsibilities theretofore delegated by The
Timken Corporation to Seller may, at the discretion of the Agent and the
Managing Agents, be terminated forthwith on notice given by the Agent to The
Timken Corporation and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) The Timken Corporation
shall be and remain primarily liable to the Agent, the Managing Agents and the
Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agent, the Managing
Agents and the Purchasers shall be entitled to deal exclusively with The Timken
Corporation in matters relating to the discharge by the Servicer of its duties
and responsibilities hereunder. The Agent, the Managing Agents and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than The Timken Corporation in order for communication to
the Servicer and its sub-servicers or other delegates with respect thereto to be
accomplished. The Timken Corporation, at all times that it is the Servicer,
shall be responsible for providing any sub-servicer or other delegate of the
Servicer with any notice given to the Servicer under this Agreement.

 

22



--------------------------------------------------------------------------------

Section 8.2 Duties of Servicer. (a) The Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement with each bank party to a Collection Account at any time. In the case
of any remittances received in any Lock-Box or Collection Account that shall
have been identified, to the satisfaction of the Servicer, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Servicer shall promptly transfer such items to the Person identified to it as
being the owner of such remittances. From and after the date the Agent delivers
to any Collection Bank a Collection Notice pursuant to Section 8.3, the Agent
may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to transfer all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the transfer thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Defaulted Receivable, Delinquent Receivable
or Charged-Off Receivable or limit the rights of the Agent, the Managing Agents
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Agent (with the consent or at the direction of the
Required Financial Institutions) shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security during the
continuation of any Amortization Event.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent (with the
consent or at the direction of the Required Financial Institutions), deliver or
make available to the Agent at any time during the continuation of an
Amortization Event all such Records, at a place selected by the Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of any Purchaser, furnish to the Purchasers (promptly after any
such request) a calculation of the amounts set aside for the Purchasers pursuant
to Article II.

 

23



--------------------------------------------------------------------------------

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. Upon the occurrence and during the continuation
of a Potential Amortization Event or Amortization Event, the Agent is authorized
at any time to date and to deliver to the Collection Banks the Collection
Notices. In case any authorized signatory of Seller whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Upon the occurrence and during the
continuation of an Amortization Event, the Seller hereby authorizes the Agent,
and agrees that the Agent shall be entitled to (i) endorse Seller’s name on
checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Agent, the Managing
Agents or the Purchasers shall have any obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall prepare and forward to the Agent or the
Managing Agents (i) on each Report Date and at such times as the Agent or any
Managing Agent shall reasonably request, a Report and (ii) at such times as the
Agent or any Managing Agent shall reasonably request (which shall not exceed one
time per calendar month at any time that no Amortization Event or Potential
Amortization Event is continuing), a listing by Obligor of all Receivables
together with an aging of such Receivables.

Section 8.6 Servicing Fees. In consideration of The Timken Corporation’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as The Timken Corporation shall continue to perform as Servicer hereunder,
Seller shall pay over to The Timken Corporation a fee (the “Servicing Fee”) on
the first calendar day of each month, in arrears for the immediately preceding
month, equal to 1.0% per annum of the average Net Receivables Balance
outstanding during the preceding month, as compensation for its servicing
activities.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail:

 

24



--------------------------------------------------------------------------------

(i) to make any payment of any Obligations other than Capital when due and such
failure shall continue for more than three (3) Business Days;

(ii) to make any payment or deposit required hereunder in respect of Capital
when due;

(iii) to perform or observe any covenant set forth in Section 7.2 hereof; or

(iv) to perform or observe any term, covenant or agreement hereunder (other than
as referred to in clause (i), (ii) or (iii) of this paragraph (a) and paragraph
9.1(e)) and such failure shall continue for five (5) consecutive Business Days
after the earlier of the date upon which such Seller Party (1) obtains knowledge
of such failure or (2) receives notice of such failure from the Agent or a
Managing Agent.

(b) Any representation, warranty, certification or statement made or deemed made
by any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto (excluding any
representation, warranty, certification or statement made by any Seller Party
relating to the eligibility or characteristics of any Receivable) shall prove to
have been incorrect in any material respect when made or deemed made (it being
understood that the materiality threshold referenced above shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification).

(c) Failure of Seller to pay any Indebtedness when due; or the default by Seller
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

(d) (i) Any Originator, Servicer (if Servicer shall then be The Timken
Corporation or an Affiliate thereof), Seller, or Performance Guarantor or any of
their Subsidiaries shall generally not pay its debts as such debts become due or
shall admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against any such Person or any of its Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property; provided that, in the case of any proceeding
instituted against any such Person (other than Seller), such event shall not
constitute an Amortization Event until either (A) such proceeding shall have
remained undismissed or unstayed for a period of sixty (60) days, (B) an order
for relief shall have been entered against such Person under the Federal
bankruptcy laws or (C) such Person shall have taken corporate action consenting
to, approving or acquiescing in the commencement or maintenance of such
proceeding; or (iii) any such Person or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.6 hereof.

(f) As at the end of any calendar month, (i) the average Delinquency Ratio, with
respect to the three months then most recently ended, shall exceed 5.0% or
(ii) the average Default Trigger, with respect to the three months then most
recently ended, shall exceed 3.5% or (iii) the

 

25



--------------------------------------------------------------------------------

average Dilution Ratio, with respect to the three months then most recently
ended, shall exceed 8.00% or (iv) the average Disputed Ratio, with respect to
the three months then most recently ended, shall exceed 12.0% and the Disputed
Amount shall be greater than or equal to $55,000,000 at the end of such calendar
month; provided that in the case of any of the foregoing, (x) during the period
from the end of such calendar month to the date (the “Reporting Date”) the
Report in respect of such calendar month is required to be delivered in
accordance with Section 8.5, the same shall constitute a Potential Amortization
Event, and (y) from and after the Reporting Date, the same shall constitute an
Amortization Event.

(g) A Change of Control shall occur.

(h)(i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of the Material Judgment Level, individually or in the
aggregate, shall be entered against the Servicer or the Performance Guarantor,
and such judgment shall continue unsatisfied and in effect for forty-five
(45) consecutive days without a stay of execution.

(i)(i) Any “Termination Event” shall occur under any Receivables Sale Agreement,
(ii) the “Termination Date” under and as defined in any Receivables Sale
Agreement shall occur under such Receivables Sale Agreement or (iii) any
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the applicable Receivables Sale Agreement.

(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent, for the benefit of the Managing Agents and the
Purchasers, shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.

(k) Performance Guarantor shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking and
such failure shall continue for five (5) consecutive Business Days; any
representation, warranty, certification or statement made by the Performance
Guarantor in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made in any material respect (it being understood that the
materiality threshold referenced above shall not be applicable with respect to
any clause of any representation or warranty which itself contains a materiality
qualification); or the Performance Undertaking or any other Transaction Document
to which it is party shall cease to be effective or to be the legally valid,
binding and enforceable obligation of the Performance Guarantor, or the
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.

(l) Any Servicer Default shall occur and be continuing.

(m) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent and the Managing
Agents in accordance with Section 7.1(b)(vii) or without the written
acknowledgement by the Agent and the Managing Agents that such Person conforms,
to the satisfaction of the Agent and the Managing Agents, with the criteria set
forth in the definition herein of “Independent Director.”

 

26



--------------------------------------------------------------------------------

(n) Any governmental authority (including the Internal Revenue Service or the
PBGC) shall file notice of any Adverse Claim with regard to any of the assets of
Seller or the Receivables to be sold to Seller under any Receivables Sale
Agreement.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Rate shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent, the Managing Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

Section 9.3 Servicer Defaults. The occurrence of any one or more of the
following events shall constitute a Servicer Default:

(a) Failure of any Originator, Servicer or the Performance Guarantor to pay any
Indebtedness in excess of the Material Indebtedness Level when due (after giving
effect to any applicable grace period) or the default by any Originator,
Servicer or the Performance Guarantor in the performance of any term, provision
or condition contained in any agreement under which any such Indebtedness was
created or is governed, in each case above, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any such Indebtedness of any
Originator, Servicer or the Performance Guarantor shall be declared to be due
and payable or required to be prepaid (other than by (i) a regularly scheduled
payment, (ii) a voluntary prepayment or (iii) a mandatory prepayment arising
pursuant to Section 2.05(b) of the Credit Agreement) prior to the date of
maturity thereof;

(b) A Financial Covenant Default shall occur; or

(c) Any ERISA Event shall occur which could reasonably be expected to have a
Material Adverse Effect.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Managing Agent or any Purchaser may have hereunder or
under applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand
to) the Agent, each Managing Agent and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of the Agent, such Managing Agent or such
Purchaser) and disbursements (all of the foregoing being collectively referred
to as “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an

 

27



--------------------------------------------------------------------------------

interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder (or under any Transaction Documents) excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses or other
Indemnified Amounts in respect of Receivables that are uncollectible on account
of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor; and

(iii) Excluded Taxes;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Agent, the Managing
Agents or the Purchasers to any Seller Party in respect of any representations
or warranties made under or in connection with this Agreement by any Seller
Party. Without limiting the generality of the foregoing indemnification, Seller
shall indemnify each Indemnified Party for Indemnified Amounts (including,
without limitation, losses in respect of uncollectible receivables, regardless
of whether reimbursement therefor would constitute recourse to Seller or the
Servicer) relating to or resulting from:

(iv) any representation or warranty made by any Seller Party, Performance
Guarantor, or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document (in any case,
without regard to any qualifications concerning the occurrence or non-occurrence
of a Material Adverse Effect or similar concepts of materiality) or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

(v) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(vi) any failure of Seller, the Servicer, Performance Guarantor, or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document (in any
case, without regard to any qualifications concerning the occurrence or
non-occurrence of a Material Adverse Effect or similar concepts of materiality);

(vii) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(viii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation but subject to the foregoing parenthetical, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

28



--------------------------------------------------------------------------------

(ix) the commingling of Collections of Receivables at any time with other funds;

(x) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer, Performance Guarantor, or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(xi) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(xii) any Amortization Event described in Section 9.1(d);

(xiii) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created under the Transaction Documents); or any failure of
Seller to give reasonably equivalent value to such Originator under the
applicable Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

(xiv) any failure to vest and maintain vested in the Agent, for the benefit of
the Managing Agents and the Purchasers, or to transfer to the Agent, for the
benefit of the Managing Agents and the Purchasers, legal and equitable title to,
and ownership of, a first priority perfected undivided percentage ownership
interest (to the extent of the Purchaser Interests contemplated hereunder) or
security interest in the Receivables, the Related Security and the Collections,
free and clear of any Adverse Claim (except (1) as created by the Transaction
Documents and (2) as created by or as a result of laws applicable to the Agent,
any Managing Agent or any Purchaser);

(xv) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;

(xvi) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent, the Managing Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;

(xvii) any attempt by any Person to void any Purchase hereunder under statutory
provisions or common law or equitable action;

(xviii) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included;

 

29



--------------------------------------------------------------------------------

(xix) any dispute, suit or claim arising out of any provision in any Contract
which (A) restricts or prohibits, or requires the Obligor’s consent to, the
transfer, sale or assignment of the rights to payment of any Originator or any
of its assignees under such Contract or (B) contains a confidentiality provision
that purports to restrict the ability of any Purchaser to exercise its rights
under this Agreement, including, without limitation, the right to review such
Contract; and

(xx) the failure to pay when due any taxes, including without limitation, sales,
excise or personal property taxes, payable by Seller, Servicer or any Originator
in connection with the Receivables, other than Excluded Taxes.

Section 10.2 Increased Cost and Reduced Return.

If any Regulatory Change (i) subjects any Purchaser or any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Funding Source’s obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser or any Funding Source of any amounts
payable under any Funding Agreement or this Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a Funding Source or a
Purchaser pursuant to a Funding Agreement or this Agreement or (iii) imposes any
other condition the result of which is to increase the cost to a Funding Source
or a Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, within ten (10) days following written
demand therefor by a Managing Agent, Seller shall pay to such Managing Agent,
for the benefit of the relevant Funding Source or Purchaser related to such
Managing Agent’s Purchaser Group, such amounts charged to such Funding Source or
Purchaser or such amounts to otherwise compensate such Funding Source or such
Purchaser for such increased cost or such reduction. The term “Regulatory
Change” shall mean (i) the adoption after the date hereof of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein after the date hereof, (ii) any change
after the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, (iii) the compliance, whether commenced prior
to or after the date hereof, by any Funding Source or Purchaser with the final
rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009, or any rules or regulations promulgated in connection
therewith by any such agency or (iv) the compliance, whether commenced prior to
or after the date hereof, by any Funding Source or Purchaser with (a) the FAS
166/167 Capital Guidelines, (b) Basel II or Basel III or (c) the Dodd-Frank Act,
or any existing or future rules, regulations, guidance, interpretations or
directives from the U.S. bank regulatory agencies relating to the FAS 166/167
Capital Guidelines, Basel II, Basel III or the Dodd-Frank Act (whether or not
having the force of law). For the avoidance of doubt, this Section 10.2 shall
not apply to additional amounts attributable to withholding amounts for Taxes,
which are governed exclusively by the provisions of Section 10.4.

 

30



--------------------------------------------------------------------------------

Section 10.3 Expenses.

Seller shall pay to the Agent, the Managing Agents and the Purchasers within ten
(10) days following written demand therefor all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of each Managing Agent’s auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of legal
counsel for Purchasers, the Managing Agents and the Agent (which such counsel
may be employees of any Purchaser, any Managing Agent or the Agent) with respect
thereto and with respect to advising the Purchasers, the Managing Agents and the
Agent as to their respective rights and remedies under this Agreement. Seller
shall pay to the Agent, each Managing Agent and each Purchaser within ten
(10) days following written demand therefor any and all reasonable costs and
expenses of the Agent, each such Managing Agent and each such Purchaser, if any,
including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

Section 10.4 Withholding Forms; Additional Amounts.

(a) Each Purchaser that is not a “United States person” within the meaning of
Code section 7701(a)(30) (a “Foreign Purchaser”) shall deliver to Seller or the
Agent (with a copy to the other), upon becoming a party to this Agreement and at
any other time or times prescribed by applicable law, two (or such other number
as may from time to time be prescribed by applicable laws or regulations) duly
completed copies of IRS Form W-8ECI or Form W-8BEN (or any successor forms or
other certificates or statements which may be required from time to time by the
relevant United States taxing authorities or applicable laws or regulations), as
appropriate, demonstrating in each case the complete exemption from, or
reduction of, withholding taxes at the time such Purchaser becomes a party to
this Agreement, including by assignment of payments to be made hereunder to the
applicable Purchaser. Each Foreign Purchaser shall furnish to the Agent and
Seller any information, forms or other documentation that are required to obtain
any available exemption from withholding taxes imposed under the Hiring
Incentives to Restore Employment Act (H.R. 2847), any regulations promulgated
thereunder and any guidance issued in connection therewith (none of which shall
be treated as a change in law for purposes of this Agreement) (the “HIRE Act”),
but only to the extent such Act is applicable to such Foreign Purchaser. To the
extent permitted by law, each Foreign Purchaser shall provide new information,
forms or other documentation to the Agent and Seller upon the expiration or
obsolescence of any information, forms or documentation previously delivered
pursuant to this Section 10.4(a). Upon the reasonable request of Seller or the
Agent, each Purchaser that is a “United States person” within the meaning of
Code section 7701(a)(30) shall deliver to Seller or the Agent, as the case may
be (with a copy to the other), two duly completed copies of IRS Form W-9 (or
successor thereto), or substitute form acceptable to the Seller or the Agent, as
the case may be.

(b) Any and all payments by or on account of Seller and each other Seller Party
under this Agreement shall be made without setoff, counterclaim or other
defense, and free and clear of, and without deduction or withholding for or on
account of, any Taxes, except to the extent required by applicable law. In the
event that any Taxes are required by law to be deducted or withheld from any
payment required to be made by Seller or any other Seller Party to or on behalf
of the Agent, the Managing Agents or any Purchaser hereunder, then if such Taxes
are not Excluded Taxes:

(i) the amount of such payment shall be increased as may be necessary such that
such payment is made, after withholding or deduction for or on account of such
Taxes (other than Excluded Taxes), in an amount that is not less than the amount
provided for herein; and

 

31



--------------------------------------------------------------------------------

(ii) the Seller shall withhold the full amount of such Taxes from such payment
(as increased pursuant to clause (i) and computed on the basis of the
information and documentation provided pursuant to Section 10.4(a)) and shall
pay such amount to the governmental authority imposing such Taxes in accordance
with applicable law,

provided, that the receipt of additional amounts pursuant to this
Section 10.4(b) and the receipt of an indemnity pursuant to Section 10.1 shall
be mutually exclusive and shall in no case be cumulative with respect to any
indemnification for Taxes.

(c) After the payment of any withholding taxes, Seller shall furnish to the
Agent a copy of an official receipt (or a certified copy thereof) evidencing the
payment of such withholding Taxes by March 15 of the following year. The Agent
shall make copies thereof available to the Managing Agents and Purchasers upon
request therefor.

(d) Notwithstanding anything herein to the contrary, the Seller’s obligations to
make payments to the Agent, a Managing Agent, a Purchaser or any other
Indemnified Party pursuant to Section 10.4(b) shall be limited to amounts
arising from Taxes other than Excluded Taxes that are imposed by any change in
law, treaty or governmental rule, regulation or order or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order, or any determination of a
court or Governmental Authority), in each case, that becomes effective after the
Closing Date and, with respect to such Persons who enter into this agreement at
a later date, after such later date.

ARTICLE XI

THE AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) BTMU to act as its agent hereunder and under each other Transaction
Document, and (ii) the Managing Agent in its Purchaser Group to act as its
Managing Agent hereunder and under each other Transaction Document, and
authorizes the Agent and such Purchaser’s Managing Agent, as the case may be, to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent or such Managing Agent by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto. Neither the Agent nor the Managing Agents have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their respective functions and
duties hereunder and under the other Transaction Documents, (i) the Agent shall
act solely as agent for the Purchasers (ii) each Managing Agent shall act solely
as managing agent for the Conduit and Financial Institutions in its Purchaser
Group and (iii) neither the Agent nor any Managing Agent shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any Seller
Party or any of such Seller Party’s successors or assigns, except as expressly
provided herein. Neither the Agent nor any Managing Agent shall be required to
take any action that exposes the Agent or such Managing Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of the Agent and the Managing
Agents hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids.

Section 11.2 Delegation of Duties. The Agent and the Managing Agents may execute
any of their respective duties under this Agreement and each other Transaction
Document by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor the Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

32



--------------------------------------------------------------------------------

Section 11.3 Exculpatory Provisions. None of the Agent, the Managing Agents or
any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Agent nor any Managing Agent shall be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent, as
applicable, has received notice from Seller or a Purchaser. No Managing Agent
shall have any responsibility hereunder to any Purchaser other than the
Purchasers in its Purchaser Group.

Section 11.4 Reliance by Agent. (a) The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents, the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents or the Required Financial Institutions or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Purchasers in its related Purchaser Group, as it
deems appropriate and it shall first be indemnified to its satisfaction by such
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchaser Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchaser Group, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all such Purchasers.

 

33



--------------------------------------------------------------------------------

Section 11.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has made
and will make, independently and without reliance upon the Agent, any Managing
Agent or any other Purchaser and based on such documents and information as it
has deemed appropriate, its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent, and the Financial Institutions in each
Purchaser Group agree to reimburse the Managing Agent for such Purchaser Group,
and their respective officers, directors, employees, representatives and agents
ratably according to their (a) Percentages (in the case of any reimbursement and
indemnity obligations owing to its Managing Agent) or (b) ratable shares of
Purchase Limit (in the case of any reimbursement and indemnity obligations owing
to the Agent), to the extent not paid or reimbursed by the Seller Parties
(i) for any amounts for which the Agent, acting in its capacity as Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent, or any Managing Agent, acting
in its capacity as a Managing Agent, and acting on behalf of its related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7 Agents in their Individual Capacities. The Agent, each Managing
Agent and each of their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with Seller or any Affiliate
of Seller as though it were not the Agent or a Managing Agent hereunder. With
respect to the acquisition of Purchaser Interests pursuant to this Agreement,
the Agent and each Managing Agent shall have the same rights and powers under
this Agreement in its individual capacity as any Purchaser and may exercise the
same as though it were not the Agent or Managing Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent or each Managing Agent in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
Each Managing Agent may, upon thirty (30) days’ notice to Seller, the Agent and
the Purchasers in its Purchaser Group, and each Managing Agent will, upon the
direction of all of the Purchasers in its Purchaser Group (other than the
Managing Agent, in its individual capacity), resign as a Managing Agent. If the
Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Purchasers a successor Agent. If a
Managing Agent shall resign, then the Required Financial Institutions in its
Purchaser Group shall appoint a successor managing agent during such thirty-day
period. If for any reason no successor Agent or Managing Agent is appointed by
the Required Financial Institutions during such five-day period or thirty-day
period, as applicable, then effective upon the termination of such five-day
period or thirty-day period, as applicable, the Purchasers shall perform all of
the duties of the Agent or a Managing Agent of its related Purchaser Group
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for

 

34



--------------------------------------------------------------------------------

all purposes shall deal directly with the Purchasers. After the effectiveness of
any retiring Managing Agent’s or any Agent’s resignation hereunder as Managing
Agent or Agent, the retiring Managing Agent or Agent shall be discharged from
its duties and obligations hereunder and under the other Transaction Documents
and the provisions of this Article XI and Article X shall continue in effect for
its benefit with respect to any actions taken or omitted to be taken by it while
it was Managing Agent or Agent under this Agreement and under the other
Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) Subject to Section 12.1(c), Seller and each
Financial Institution hereby agree and consent to the complete or partial
assignment by each Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement (i) to the Financial
Institutions pursuant to a Liquidity Agreement, (ii) to any other issuer of
commercial paper notes sponsored or administered by the Managing Agent of such
Conduit’s Purchaser Group or (iii) to any other Person, and upon such
assignment, such Conduit shall be released from its obligations so assigned. In
the case of any assignment to any other Person as described in clause
(iii) above, the consent of the Managing Agent for such assigning Conduit’s
Purchaser Group and, so long as no Amortization Event has occurred and is
continuing, the Seller, shall be required prior to the effectiveness of any such
assignment. Seller and each Financial Institution hereby agree that any assignee
of any Conduit of this Agreement of all or any of the Purchaser Interests of
such Conduit shall have all of the rights, benefits and obligations under this
Agreement as if the term “Conduit” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of the Managing Agent for such Financial
Institution’s Purchaser Group and, so long as no Amortization Event has occurred
and is continuing, the Seller, shall be required prior to the effectiveness of
any such assignment. Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by S&P, and P-1 by Moody’s and
(ii) agree to deliver to the Managing Agent of such assignee’s Financial
Institution’s Purchaser Group, promptly following any request therefor by such
Managing Agent or the related Conduit, an enforceability opinion in form and
substance satisfactory to such Managing Agent and the related Conduit. Upon
delivery of the executed Assignment Agreement to the Agent and the related
Managing Agent, subject to Section 12.1(c), such selling Financial Institution
shall be released from its obligations hereunder to the extent of such
assignment, and, thereafter, the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers, the Managing Agents or the Agent shall be
required.

(c) The Agent and the Managing Agent of each Purchaser Group, each acting solely
for this purpose as an agent of the Seller, shall maintain at one of its offices
a copy of each Assignment Agreement delivered to it pursuant to Section 12.1(b),
documentation evidencing (to the reasonable satisfaction of such agent) each
assignment pursuant to Section 12.1(a), and a register for the recordation of
the names and addresses of each of the Purchasers, including assignees pursuant
to Sections 12.1(a) and (b), and with respect to each Purchaser, the Purchaser
Interests held thereby, the Commitments thereof, and the amounts owing thereto
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Seller, the

 

35



--------------------------------------------------------------------------------

Agent, the Managing Agent of each Purchaser Group, and each Purchaser shall
treat each Person whose name is recorded in such Register pursuant to the terms
hereof as a Purchaser hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Any assignment of Purchaser Interests
shall be effective only upon appropriate entry with respect thereto being made
in the Register. The Register shall be available for inspection by the Seller,
the Agent and any Purchaser within the Purchaser Group at any reasonable time
and from time to time upon reasonable prior notice.

Section 12.2 Participations.

(a) Subject to Section 12.2(b), any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of such Financial Institution or any other interest of such Financial
Institution hereunder. Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution’s
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection with such Financial Institution’s rights and obligations under
this Agreement. Any amounts payable to any such Participant with respect to this
Agreement shall be limited to the amounts that would have been payable hereunder
to the Financial Institution selling such participating interest had such
interest not been sold. Each Financial Institution agrees that any agreement
between such Financial Institution and any such Participant in respect of such
participating interest shall not restrict such Financial Institution’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

(b) Each Financial Institution that sells a participation shall, acting solely
for this purpose as an agent of Seller, maintain at one of its offices a
register for the recordation of the names and addresses of each of its
Participants and, with respect to each Participant, the amount and terms of its
participation (the “Participant Register”); provided that no Financial
Institution shall be required to disclose to or share the information contained
in the Participant Register with the Seller or any other Person, except as
required by applicable law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Financial Institution shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding any notice to the contrary. Any participation shall
be effective only upon appropriate entry with respect thereto being made in the
Participant Register.

Section 12.3 Non-Renewing Purchasers.

(a) Each Financial Institution hereby agrees to deliver written notice to its
related Managing Agent not more than 30 days and not less than 5 Business Days
prior to the Liquidity Termination Date indicating whether such Financial
Institution intends to renew its Commitment hereunder. If any Financial
Institution fails to deliver such notice on or prior to the date that is 5
Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder and the Conduit (if any) in its Purchaser Group,
a “Non-Renewing Purchaser”). If there is more than one Financial Institution in
any Purchaser Group and one or more Financial Institutions in such Purchaser
Group is a Non-Renewing Purchaser pursuant to the immediately preceding
sentence, then all Purchasers in such Purchaser Group shall be deemed to be
“Non-Renewing Purchasers” hereunder as of the Termination Date for such
Financial Institution.

 

36



--------------------------------------------------------------------------------

(b) Upon reduction to zero of the Capital of all of the Purchaser Interests of a
Non-Renewing Purchaser (after application of Collections thereto pursuant to
Sections 2.2 and 2.3) all rights and obligations of such Non-Renewing Purchaser
hereunder shall be terminated and such Non-Renewing Purchaser shall no longer be
a “Purchaser” hereunder; provided, however, that the provisions of Article X and
Sections 14.5 and 14.6 shall continue in effect for its benefit and obligation
prior to its termination as a Purchaser.

Section 12.4 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller or the Agent; provided that no such pledge or grant of a security
interest shall release a Financial Institution from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Financial
Institution as a party hereto.

Section 12.5 Additional Purchaser Groups. Upon the Seller’s request from time to
time and subject to the prior written consent of the Agent and Managing Agents
given in their sole discretion, an additional Purchaser Group may be added to
this Agreement at any time by the execution and delivery of a Joinder Agreement
by the members of such proposed additional Purchaser Group, the Seller, the
Servicer, the Agent and each of the Managing Agents. Upon the effective date of
such Joinder Agreement, (i) each Person specified therein as a “Conduit” shall
become a party hereto as the Conduit for such Purchaser Group, entitled to the
rights and subject to the obligations of a Conduit hereunder, (ii) each Person
specified therein as a “Financial Institution” shall become a party hereto as a
Financial Institution and a member of such Purchaser Group, entitled to the
rights and subject to the obligations of a Financial Institution hereunder,
(iii) each Person specified therein as a “Managing Agent” shall become a party
hereto as the Managing Agent for such Purchaser Group, entitled to the rights
and subject to the obligations of a Managing Agent hereunder and (iv) the
Purchase Limit shall be increased by an amount equal to the aggregate
Commitments of the Financial Institutions party to such Joinder Agreement. On or
prior to the effective date of such Joinder Agreement, the Seller, the new
Conduit, the Agent and the new Managing Agent shall enter into a fee letter for
purposes of setting forth the fees payable to the members of such Purchaser
Group in connection with this Agreement, which fee letter shall be included in
the definition of “Fee Letter” for all purposes of this Agreement.

Section 12.6 Replacement of Purchasers. (i) If any Managing Agent, Purchaser or
Funding Source requests compensation under Section 10.2 or (ii) if any Financial
Institution is a Defaulting Purchaser, then the Seller may, at its sole expense
and effort, upon notice to such Managing Agent, the related Purchaser and the
Agent, require the related Managing Agent and all (but not less than all) of the
Purchasers in its related Purchaser Group to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Article XII), all its interests, rights and obligations under the Transaction
Documents to one or more assignees that shall assume such obligations (which
assignee may be another Purchaser or a Managing Agent); provided that (i) the
Seller shall have received the prior written consent of the Agent, which consent
shall not unreasonably be withheld, (ii) such Managing Agent and such Purchasers
shall have received payment of an amount equal to the outstanding Capital,
accrued CP Costs, accrued Yield, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such Capital and accrued
interest and fees) or the Seller (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 10.2, such assignment will result in a reduction in such compensation or
payments. No party shall be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Managing Agent, Purchaser or
Funding Source or otherwise, as applicable, the circumstances entitling the
Seller to require such assignment and delegation cease to apply.

 

37



--------------------------------------------------------------------------------

Section 12.7 Defaulting Purchasers. Notwithstanding any provision of this
Agreement to the contrary, if any Financial Institution becomes a Defaulting
Purchaser, then the following provisions shall apply for so long as such
Financial Institution is a Defaulting Purchaser:

(a) No “Unused Fees” (as defined in the Fee Letter) shall be accrued for such
Financial Institutions for any day that such Financial Institution is a
Defaulting Purchaser;

(b) [RESERVED].

(c) In the event that the Agent determines that a Defaulting Purchaser has
adequately remedied all matters that caused such Financial Institution to be a
Defaulting Purchaser, then the Group Purchase Limit and the Percentages of such
Financial Institution’s Purchaser Group shall be readjusted to reflect the
inclusion of such Financial Institution’s Commitment and on such date such
Financial Institution shall purchase at par such of the aggregate outstanding
Capital of the other Purchasers as the Agent and the Managing Agents shall
determine may be necessary in order for such Financial Institution to hold such
outstanding Capital in accordance with its Capital Pro Rata Share; provided,
however, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Seller while such Financial
Institution was a Defaulting Purchaser; and

(d) If a Purchaser becomes a Defaulting Purchaser, then, so long as such
Purchaser remains a Defaulting Purchaser in accordance with the proviso to the
definition of “Defaulting Purchaser” set forth herein, notwithstanding any other
provisions of this Agreement, any amount paid by the Seller for the account of
such Defaulting Purchaser under this Agreement (whether on account of Capital,
Yield, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Purchaser, but will, so long as such Purchaser is
a Defaulting Purchaser, instead be retained by the Seller and distributed from
time to time by the Seller at the direction of the Agent (or, if the entity that
is the Agent is a Defaulting Purchaser, any Managing Agent), as follows in the
following order of priority (and the Defaulting Purchaser shall have no claims
against the Seller, the Agent, any Managing Agent or any other Purchaser for
making such redirected payments): first to the payment of any amounts, if any,
due and owing by such Defaulting Purchaser to the Agent under this Agreement,
together with interest thereon owing at the Prime Rate; second to the payment of
Yield and CP Costs due and payable to the Non-Defaulting Purchasers, ratably
among them in accordance with the amounts of such Yield and CP Costs then due
and payable to them; third to the payment of fees then due and payable to the
Non-Defaulting Purchasers, ratably among them in accordance with the amounts of
such fees then due and payable to them; fourth, if as of any Settlement Date the
Capital of any Purchasers in any Purchaser Group that does not include any
Defaulting Purchasers exceeds such Purchaser Group’s Pro Rata Share (as
determined without giving effect to any adjustments pursuant to this
Section 12.7) of the Aggregate Capital, to repay the Capital of each such other
Purchaser Groups in the amount necessary to eliminate such excess, pro rata
based on the Capital of the other Purchaser Groups; fifth, to make any other
mandatory reductions of Capital required under Section 2.6, pro rata to the
Non-Defaulting Purchasers based on the Capital of such Non-Defaulting
Purchasers; sixth to the ratable payment of other Obligations then due and
payable to the Non-Defaulting Purchasers; and seventh to pay any Obligations or
other amounts owing under this Agreement to such Defaulting Purchaser in the
order of priority set forth in Section 2.4 hereof or as a court of competent
jurisdiction may otherwise direct. Any funds paid by the Seller pursuant to
clauses second through sixth above at the direction of the Agent or a Managing
Agent shall not be deemed to be payment by the Seller for purposes of
determining whether an Amortization Event has occurred and shall not discharge
any obligations of the Seller to make such payment. To the extent that any
Non-Defaulting Purchasers have been paid by the Seller pursuant to clauses
second through sixth above at the direction of the Agent or a Managing Agent,
the Defaulting Purchaser shall, from and after payment in full of all Yield, CP
Costs, Capital and other amounts owed to the Non-Defaulting Purchasers, be
subrogated to the rights of the Non-Defaulting Purchasers to the extent of any
such payments from the Defaulting Purchaser Account above.

 

38



--------------------------------------------------------------------------------

ARTICLE XIII

Reserved.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of the
Agent, any Managing Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller and the Agent, at the direction of the Required
Financial Institutions, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent or any Managing Agent for the benefit of any of the Purchasers,
(D) except pursuant to Article XII hereof, change the amount of the Capital of
any Purchaser, any Financial Institution’s Pro Rata Share (except as may be
required pursuant to a Liquidity Agreement) or any Financial Institution’s
Commitment, (E) amend, modify or waive any provision of the definition of
“Required Financial Institutions” or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, (G) change the definition of “Eligible Receivable,” “Net
Receivables Balance”, “Loss Reserve,” “Dilution Reserve”, “Contra Account
Amount” or “Yield and Servicer Reserve”, (H) sell (or consent to the sale of)
any Receivables (other than as expressly permitted hereby) or (I) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (H) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or

(ii) without the written consent of the Agent or any relevant Managing Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of the Agent or such Managing Agent.

Notwithstanding the foregoing, without the consent of the Financial
Institutions, but with the prior written consent of Seller, the Agent and the
related Managing Agent may amend this Agreement solely to add additional Persons
as Financial Institutions to such Managing Agent’s Purchaser Group hereunder.
Any modification or waiver made in accordance with this Section 14.1 shall apply
to each of the Purchasers equally and shall be binding upon Seller, the
Purchasers, the Managing Agents and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic

 

39



--------------------------------------------------------------------------------

facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
Schedule D or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 14.2. Seller hereby authorizes the Agent and
each Managing Agent to effect purchases and each Managing Agent to make Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom such Managing Agent in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to the Agent and each Managing Agent a
written confirmation of each telephonic notice signed by an Authorized Officer
of Seller; provided, however, the absence of such confirmation shall not affect
the validity of such notice. If the written confirmation differs from the action
taken by the Agent or any Managing Agent, the records of the Agent or such
Managing Agent shall govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser or any Managing Agent (on behalf
of any Purchaser), whether by setoff or otherwise, has payment made to it with
respect to any portion of the Aggregate Unpaids owing to such Purchaser or such
Managing Agent (other than payments received pursuant to Section 10.2, 10.3 or
10.4) in a greater proportion than that received by any other Purchaser entitled
to receive a ratable share of such Aggregate Unpaids, such Purchaser or such
Managing Agent agrees, promptly upon demand, to purchase for cash without
recourse or warranty a portion of such Aggregate Unpaids held by the other
Purchasers and other Managing Agents so that after such purchase each Purchaser
will hold its ratable proportion of such Aggregate Unpaids; provided that if all
or any portion of such excess amount is thereafter recovered from such
Purchaser, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 14.4 Protection of Interests of the Agent, the Managing Agents and the
Purchasers.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent or the Managing Agents may
reasonably request, to perfect, protect or more fully evidence the Purchaser
Interests and the security interest granted hereunder, or to enable the Agent,
the Managing Agents or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time that an Amortization Event has occurred and is
continuing, the Agent may, or the Agent may direct Seller or the Servicer to,
notify the Obligors of Receivables, at Seller’s expense, of the ownership or
security interests of the Purchasers under this Agreement and the security
interests granted under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent, any Managing Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s, such
Managing Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.3. Each Seller
Party irrevocably authorizes the Agent at any time and from time to time in the
sole discretion of the Agent, and appoints the Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) within the meaning of Section 9-509 of
any applicable enactment of the UCC, as secured party for the benefit of itself,
of the Managing Agents and of the Purchasers, to file the UCC financing
statements contemplated herein and under the Receivables Sale Agreements,
(ii) to file financing statements necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection

 

40



--------------------------------------------------------------------------------

and priority of the interest of the Purchasers in the Receivables and (iii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.

Section 14.5 Confidentiality. (a) Each Seller Party shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and other nonpublic proprietary information with respect to the Agent,
each Managing Agent and each Purchaser and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such Seller Party may disclose
such information (i) to any Seller Party, (ii) to its officers, directors,
employees, agents, counsel, accountants, auditors, advisors or representatives,
(iii) to the extent such information has become available to the public other
than as a result of a disclosure by or through any Seller Party, (iv) to the
extent such information was available to such Seller Party on a nonconfidential
basis prior to its disclosure to such Seller Party hereunder, (v) with the
consent of the Agent, such Managing Agent or such Purchaser, as applicable,
(vi) to the extent otherwise permitted by this Agreement, (vii) to the extent
that such Seller Party should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any governmental authority to disclose
such information; provided, that, in the case of clause (vii) above, such Seller
Party, will use all reasonable efforts to maintain confidentiality and, in the
case of clause (vii)(A) above, will (unless advised by counsel that such action
would be prohibited by law or adversely affect any rights or interests of the
Seller Party hereunder) notify the Agent, such Managing Agent or such Purchaser,
as applicable, of its intention to make any such disclosure prior to making any
such disclosure or (viii) in the protection or enforcement of any of its rights
hereunder.

(b) The Agent, each Managing Agent and each Purchaser covenants and agrees that
any information obtained by the Agent, such Managing Agent or such Purchaser
with respect to Seller, Servicer, each Originator or the Performance Guarantor
pursuant to this Agreement shall be held in confidence except that the Agent or
such Purchaser may disclose such information (i) to the Agent, any Managing
Agent or any Purchaser, (ii) to its officers, directors, employees, agents,
counsel, accountants, auditors, advisors or representatives, (iii) to the extent
such information has become available to the public other than as a result of a
disclosure by or through the Agent, such Managing Agent or such Purchaser,
(iv) to the extent such information was available to the Agent, such Managing
Agent or such Purchaser on a nonconfidential basis prior to its disclosure to
the Agent, such Managing Agent or such Purchaser hereunder, (v) with the consent
of the Seller, Servicer, the applicable Originator or the Performance Guarantor,
as applicable, (vi) to the extent otherwise permitted by this Agreement,
(vii) to the extent that Agent, such Managing Agent or such Purchaser should be
(A) required in connection with any legal or regulatory proceeding or
(B) requested by any governmental authority to disclose such information;
provided, that, in the case of clause (vii) above, the Agent, such Managing
Agent or such Purchaser, as applicable, will use all reasonable efforts to
maintain confidentiality and, in the case of clause (vii)(A) above, will (unless
advised by counsel that such action would be prohibited by law or adversely
affect any rights or interests of the Agent, such Managing Agent or such
Purchaser hereunder) notify the Servicer, the applicable Originator or the
Performance Guarantor, as applicable, of its intention to make any such
disclosure prior to making any such disclosure or (viii) in the protection or
enforcement of any of its rights hereunder. Without limiting the generality of
the foregoing, the Agent, any Managing Agent or any Purchaser (or any Managing
Agent on its behalf) may make disclosure of such nonpublic information to a
nationally recognized statistical rating organization in compliance with Rule
17g-5 under the Securities Exchange Act of 1934 (or to any other rating agency
in compliance with any similar rule or regulation in any relevant jurisdiction).

 

41



--------------------------------------------------------------------------------

Section 14.6 Bankruptcy Petition. Seller, the Servicer, the Agent, each Managing
Agent and each Financial Institution hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Conduit, it will not institute against, or
join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 14.7 Limitation of Liability. No claim may be made by any Seller Party
or any other Person against any Conduit, the Agent, any Managing Agent or any
Financial Institution or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith, except with respect to any claim arising out of such Conduit’s,
Agent’s, Managing Agent’s or Financial Institution’s own willful misconduct or
gross negligence; and each Seller Party hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor, except with respect to any
claim arising out of such Conduit’s, Agent’s, Managing Agent’s or Financial
Institution’s own willful misconduct or gross negligence.

Section 14.8 CHOICE OF LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN), IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY
MANAGING AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER
PARTY AGAINST THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER OR ANY AFFILIATE OF
THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK (BOROUGH OF
MANHATTAN).

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE)

 

42



--------------------------------------------------------------------------------

IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY
DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement. The parties agree that this Agreement shall terminate on the
date following the Agent’s delivery of a notice to the Seller that the
Amortization Date has occurred and all Aggregate Unpaids have been indefeasibly
paid in full. Upon such termination, (i) all ownership interests or Adverse
Claims of the Agent, the Managing Agents and the Purchasers in the Receivables,
the Collections, the Related Security, the Collection Accounts, the Lockboxes
and any other property in respect of which an ownership interest or Adverse
Claim was granted by the Seller, or otherwise arose, in favor of the Agent, any
Managing Agent or any Purchaser pursuant to the Transaction Documents, shall be
automatically, and without the need for any further action, terminated and
released, (ii) the Agent, the Managing Agents and the Purchasers shall, at the
Seller’s sole cost and expense, deliver and, where applicable, execute and
endorse such agreements, documents and instruments evidencing or effecting the
release of the security interests, liens and other Adverse Claims in the
Receivables, the Collections, the Related Security, the Collection Accounts, the
Lockboxes and any other property in respect of which an Adverse Claim was
granted by the Seller, or otherwise arose, in favor of the Agent, any Managing
Agent or any Purchaser pursuant to any Transaction Documents as may be
reasonably requested and prepared from time to time by the Seller and reasonably
acceptable to the Agent, such Managing Agent or such Purchaser and (iii) the
Seller may amend, terminate or otherwise modify any financing statements filed
against any Originator in connection with any Receivables Sale Agreement without
the consent of the Agent, any Managing Agent or any Purchaser.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 14.13 BTMU Roles.

 

43



--------------------------------------------------------------------------------

(a) Each of the Financial Institutions acknowledges that BTMU acts, or may in
the future act, (i) as Agent for the Purchasers hereunder, (ii) as a Managing
Agent for Victory or any other Purchaser in BTMU’s Purchaser Group, (iii) as
issuing and paying agent for Victory’s Commercial Paper, (iv) to provide credit
or liquidity enhancement for the timely payment for such Commercial Paper and
(v) to provide other services from time to time for certain Purchasers
(collectively, the “BTMU Roles”). Without limiting the generality of this
Section 14.13(a), each Purchaser and Managing Agent hereby acknowledges and
consents to any and all BTMU Roles and agrees that in connection with any BTMU
Role, BTMU may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Victory.

(b) Managing Agent Institution Roles. Each of the Purchasers acknowledges that
each Person that serves as a Managing Agent hereunder (a “Managing Agent
Institution”) acts, or may in the future act, (i) as Managing Agent for one or
more Conduits, (ii) as issuing and paying agent for each such Conduit’s
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for each such Conduit’s Commercial Paper and (iv) to provide
other services from time to time for some or all of the Conduits (collectively,
the “Managing Agent Institution Roles”). Without limiting the generality of this
Section 14.13(b), each Purchaser and Managing Agent hereby acknowledges and
consents to any and all Managing Agent Institution Roles and agrees that in
connection with any Managing Agent Institution Role, the applicable Managing
Agent Institution may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for its related Conduits.

Section 14.14 Characterization. (a) Except for the limited purpose provided in
Section 14.14(d), it is the intention of the parties hereto that each purchase
of Purchaser Interests by the Purchasers hereunder shall constitute and be
treated as an absolute and irrevocable sale, which purchase shall provide the
applicable Purchaser with the full benefits of ownership of the applicable
Purchaser Interest. Except as specifically provided in this Agreement, each sale
of a Purchaser Interest hereunder is made without recourse to Seller; provided,
however, that (i) Seller shall be liable to each Managing Agent, each Purchaser
and the Agent for all representations, warranties, covenants and indemnities
made by Seller pursuant to the terms of this Agreement, and (ii) such sale does
not constitute and is not intended to result in an assumption by any Managing
Agent, any Purchaser or the Agent or any assignee thereof of any obligation of
Seller or any Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Originator.

(b) In addition to any ownership interest which the Agent, on behalf of the
Purchasers and Managing Agents, may from time to time acquire in the Purchaser
Interests pursuant hereto, Seller reaffirms the continuing effectiveness
hereunder of its grant under the Original RPA and hereby further grants to the
Agent for the ratable benefit of the Managing Agents and Purchasers a valid and
perfected security interest in all of Seller’s (whether an undivided percentage
interest or otherwise) right, title and interest in, to and under, all
Receivables now existing or hereafter arising, all Related Security with respect
to such Receivables, all Collections with respect to such Receivables, each
Collection Account and all proceeds of any thereof, prior to all other liens on
and security interests therein, to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent, the Managing Agents and the Purchasers shall have,
in addition to the rights and remedies that they may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative. Seller
hereby authorizes the Agent to file one or more financing statements to cover
the collateral covered thereby as “All Assets” or with such other words of
similar effect and import.

 

44



--------------------------------------------------------------------------------

(c) If, notwithstanding the intent of the parties expressed in paragraph
(a) above, the purchases hereunder are not treated as sales, the sale,
assignment, and transfer of each Purchaser Interest shall be treated as the
grant of a valid and perfected security interest in all of Seller’s right, title
and interest in, to and under, all Receivables now existing or hereafter arising
(a “Recharacterization”), all Related Security with respect to such Receivables,
all Collections with respect to such Receivables and all proceeds of any thereof
prior to all other liens on and security interests therein to secure the prompt
and complete payment of the Aggregate Unpaids. Seller shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in, and not to
constitute a sale of, such Purchaser Interests, such security interest will be a
perfected security interest in favor of the Agent (for the benefit of the
Managing Agents and the Purchasers) under the UCC and other applicable law and
will be maintained as such throughout the term of this Agreement. In respect of
such security interest with respect to the Purchaser Interests, the Agent, the
Managing Agents and the Purchasers shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative. In the case of any Recharacterization,
Seller represents and warrants that each remittance of Collections to the Agent,
any Managing Agents or any Purchaser hereunder will have been (i) in payment of
a debt incurred in the ordinary course of business or financial affairs and
(ii) made in the ordinary course of business or financial affairs.

(d) Solely for income tax purposes, the acquisition by the Purchasers of
Purchaser Interests shall be characterized as a loan or loans by the Purchasers
to Seller secured by the Receivables, the Related Security and the Collections.

Section 14.15 Amendment and Restatement. This Agreement amends, restates and
supersedes in its entirety the Original RPA and shall not constitute a novation.
It is the intent of each of the parties hereto that all references to the
Original RPA in any Transaction Document to which such party is party as such
and which becomes or remains effective on or after the date hereof shall be
deemed to mean and be references to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized signatories as of the date hereof.

 

TIMKEN RECEIVABLES CORPORATION

as Seller

By:   /S/ J. TED MIHAILA Name:   J. Ted Mihaila

Title:

  Treasurer

THE TIMKEN CORPORATION

as Servicer

By:   /S/ J. TED MIHAILA Name:   J. Ted Mihaila

Title:

  Senior Vice President and Controller

Signature Page to

Timken

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By:   /S/
DEVANG SODHA Name:   Devang Sodha

Title:

  Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a
Managing Agent By:   /S/ DEVANG SODHA Name:   Devang Sodha

Title:

  Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a
Financial Institution By:   /S/ THOMAS DANIELSON Name:   Thomas Danielson

Title:

  Authorized Signatory VICTORY RECEIVABLES CORPORATION, as a Conduit By:   /S/
DAVID V. DEANGELIS Name:   David V. DeAngelis

Title:

  Vice President

Signature Page to

Timken

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Managing Agent By:   /S/ MICHAEL PEDEN Name:   Michael Peden

Title:

  Vice President

SUNTRUST BANK, as a Financial Institution

By:   /S/ MICHAEL PEDEN Name:   Michael Peden

Title:

  Vice President

Signature Page to

Timken

Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“100-Day Receivable” means a Receivable that by its terms is due and payable
more than sixty (60) days but within one hundred (100) days after the original
billing date therefor.

“Accrual Period” means each calendar month.

“Adjusted Pro Rata Share” means, for each Financial Institution, the Commitment
of such Financial Institution within a given Purchaser Group divided by the sum
of the Commitments of each Financial Institution in such Purchaser Group,
adjusted as necessary to give effect to any assignments pursuant to
Section 12.1(b) or 12.1(c).

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in or on any Person’s assets or properties in favor of any other
Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
the securities of the controlled Person having ordinary voting power for the
election of directors, managing general partners or the equivalent or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, at any time, the aggregate amount of Capital of all
Purchaser Interests outstanding at such time.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, at any time, an amount equal to the following at
such time:

(i) the Loss Reserve

plus

(ii) the Yield and Servicer Reserve

plus

(iii) the Dilution Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

I-1



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended or modified and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Agent following the occurrence and during the continuation of any other
Amortization Event, and (iii) the date specified by the Seller that is at least
10 Business Days after the Agent’s and each Managing Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Loss Horizon Period” means, at any time, (a) if Rating Level I is in
effect, the four and one half months most recently ended and (b) if Rating Level
II or Rating Level III is in effect, the three and one half months most recently
ended.

“Applicable Stress Factor” means, at any time, the amount set forth below based
upon the applicable Rating Level at such time:

 

Rating Level

   Applicable Stress Factor  

Rating Level I

     2.0   

Rating Level II

     2.25   

Rating Level III

     2.5   

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Basel II” means the “International Convergence of Capital Measurement and
Capital Standards: a Revised Framework” developed by the Basel Committee on
Banking Supervision, initially published in June 2004.

“Basel III” means “A Global Regulatory Framework for More Resilient Banks and
Banking Systems” developed by the Basel Committee on Banking Supervision,
initially published in December 2010.

“Bearings Division Rebate Accrual Account” means any rebate accrual account
maintained on the general ledger or other books and records of the Bearings
division of The Timken Corporation as such division existed on the date of this
Agreement.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder, (ii) does not become ratably subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned to a
Financial Institution pursuant to a Liquidity Agreement or terminated prior to
the date on which it was originally scheduled to end, an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the related Managing Agent to relate to such
Purchaser Interest (as

 

I-2



--------------------------------------------------------------------------------

applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such reduction was designated to
occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of CP Costs or Yield actually accrued during the remainder of such period
on such Capital for the new Purchaser Interest, and (y) to the extent such
Capital is not allocated to another Purchaser Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Purchaser Interest from investing the portion of such Capital not so allocated.
In the event that the amount referred to in clause (B) exceeds the amount
referred to in clause (A), the relevant Purchaser or Purchasers agree to pay to
Seller the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.

“BTMU” has the meaning set forth in the preamble to this Agreement.

“BTMU Purchaser Group” means the Purchaser Group in respect of which BTMU (or
its successor) is the related Managing Agent.

“BTMU Roles” has the meaning set forth in Section 14.13(a).

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the related Managing Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Pro Rata Share” means, for any Purchaser at any time, the amount of
Capital allocated to the Purchaser Interests of such Purchaser at such time
divided by the Aggregate Capital at such time.

“Change of Control” means, an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than those Persons listed on Schedule I to the Credit Agreement and
the heirs, administrators or executors of any such Persons and any trust
established by or for the benefit of such Persons, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 30% or more of
the equity securities of the Performance Guarantor entitled to vote for members
of the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Performance
Guarantor cease to be composed of

 

I-3



--------------------------------------------------------------------------------

individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert, other than those
Persons listed on Schedule I to the Credit Agreement, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Performance Guarantor, or control over the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;

(d) any Originator shall cease to be a wholly-owned Subsidiary of the
Performance Guarantor; or

(e) Seller shall cease to be a wholly-owned Subsidiary of The Timken
Corporation.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased;
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible; or (iv) which has been identified by Seller
as uncollectible (in each case, other than any Receivable to the extent the
failure to pay such Receivable or any reduction in the principal amount thereof
shall have been caused by an event of the type described in the definition of
Dilutions and shall have given rise to a Deemed Collection).

“Code” means the Internal Revenue Code of 1986.

“Collection Account” means each concentration account, deposit account, lock-box
account or similar account in which any Collections are collected or deposited
and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement, substantially in the form
approved by the Agent, among the applicable Originator, Seller, the Agent and a
Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a “notice of exclusive control,” or “activation
notice” or the equivalent of any of the foregoing delivered pursuant to a
Collection Account Agreement.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable (including the proceeds of any sale permitted under Section 7.2(d)).

 

I-4



--------------------------------------------------------------------------------

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to fund Capital in respect of Purchaser Interests, in an
amount not to exceed:

(i) in the aggregate, the amount set forth opposite such Financial Institution’s
name on Schedule A to this Agreement or for any Financial Institution party
hereto pursuant to a Joinder Agreement or Assignment Agreement, the “Commitment”
set forth therein, as such amount may be modified in accordance with the terms
hereof; and

(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price for the relevant Purchaser Interests.

“Concentration Limit” means, at any time, for any Obligor, 2.5% of the aggregate
Outstanding Balance of Eligible Receivables at such time, or such other amount
(a “Special Concentration Limit”) for such Obligors as the Managing Agents may
unanimously, in their sole and absolute discretion following a written request
therefor by Seller, designate from time to time; provided, that in the case of
an Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that any Managing Agent may, upon not less than three Business Days’
notice to Seller, cancel any Special Concentration Limit that exceeds 2.5% of
the aggregate Outstanding Balance of Eligible Receivables. As of the date
hereof, the Special Concentration Limit for Caterpillar Inc. shall be 10.0% of
the Outstanding Balance of Eligible Receivables.

“Conduit” has the meaning set forth in the Preamble of this Agreement.

“Contra Account” means a credit or offset against a Receivable because of a
corresponding obligation of an Originator or any Affiliate thereof owing to the
related Obligor or any Affiliate thereof, in any case, solely to the extent that
such credit or offset arises in the ordinary course of business.

“Contra Account Amount” means, on any date, an amount equal to the product of
(a) the Contra Account Percentage on such date and (b) the Outstanding Balance
of all Receivables owned by the Seller as of the close of business on such date.

“Contra Account Percentage” means, as of any date, the greater of (i) 4.5% and
(ii) the Periodic Contra Account Percentage set forth in the most recently
delivered April Monthly Report or October Monthly Report (in any case, whichever
has been most recently delivered pursuant to this Agreement). For purposes
hereof, “Periodic Contra Account Percentage” means, the amount of Contra
Accounts during the April or October, as applicable, Accrual Period divided by
the monthly balance of the Receivables as of the last day of such Accrual
Period.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Costs” means (a) for each Purchaser Interest funded by Commercial Paper that
is Pooled Commercial Paper, for each day, the sum of (i) discount or yield
accrued on Pooled Commercial Paper of a Conduit on such day, plus (ii) any and
all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled

 

I-5



--------------------------------------------------------------------------------

Commercial Paper for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of such Conduit pursuant to the terms of any receivable
purchase facilities funded substantially with Pooled Commercial Paper of such
Conduit. In addition to the foregoing costs, if Seller shall request any
Incremental Purchase during any period of time determined by the Managing Agent
of a Conduit in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by the
related Conduit in such Managing Agent’s Purchase Group in a special pool (which
may include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Capital;

(b) for each Purchaser Interest funded by Pooled Commercial Paper and owned by a
Conduit party to this Agreement pursuant to a Joinder Agreement, the “CP Costs”
set forth in such agreement; and

(c) for each Purchaser Interest funded by Commercial Paper that is not Pooled
Commercial Paper, the amount calculated pursuant to Section 3.4.

“CP Rate” means, with respect to any CP Tranche Period, the per annum rate
equivalent to the rate (or if more than one rate, the weighted average of the
rates) at which Commercial Paper is issued by such Conduit to fund such CP
Tranche during such CP Tranche Period plus any and all applicable issuing and
paying agent fees and commissions of placement agents and commercial paper
dealers in respect of such Commercial Paper and other costs associated with
funding small or odd-lot amounts; provided, however, that if the rate (or rates)
as agreed between any such agent or dealer and such Conduit is a discount rate
(or rates), the “CP Rate” for such Conduit for such CP Tranche Period shall be
the rate (or if more than one rate, the weighted average of the rates) resulting
from the relevant Managing Agent’s converting such discount rate (or rates) to
an interest-bearing equivalent rate per annum.

“CP Tranche” means, each portion of Capital allocated to a particular CP Tranche
Period.

“CP Tranche Period” means, with respect to any Purchaser Interest held by a
Conduit and funded by Commercial Paper that is not Pooled Commercial Paper,
initially the period commencing on the date of funding of such Commercial Paper
or the creation of such CP Tranche (whichever is later) and ending on the last
day of the current Settlement Period or such other number of days thereafter as
the relevant Managing Agent shall select in consultation with Seller.

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of May 11, 2011 among the Performance Guarantor, certain
subsidiary guarantors from time to time party thereto, Bank of America, N.A. and
KeyBank National Association, as Co-Agents, the “Lenders” from time to time
party thereto and the other “agents” and “arrangers” party thereto, and the
lenders from time to time party thereto, as the same may from time to time be
amended or modified (i) for purposes of Section 9.3(b) hereof, in accordance
with the terms set forth in Part C of Schedule C hereto, or (ii) in any other
respect, in accordance with the terms of the Credit Agreement.

“Credit and Collection Policy” means Seller’s credit and collection policies,
practices and procedures relating to Contracts and Receivables existing on the
date hereof and modified from time to time in accordance with this Agreement. To
the extent such policies, practices and procedures have been reduced to writing,
the same are set forth on Exhibit VIII hereto.

 

I-6



--------------------------------------------------------------------------------

“Daily Report” means a report, in substantially the form of Exhibit X-3 hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Debt Rating” for any Person at any time means the then current rating by
(i) S&P, (ii) Moody’s or (iii) any other nationally recognized statistical
rating organization of such Person’s long term public senior unsecured
non-credit enhanced debt.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Except as provided in
the succeeding sentence, Seller shall be deemed to have received a Collection in
full of a Receivable if any of the representations or warranties in Article V
applicable to a Receivable (other than representations and warranties in respect
of the matters addressed in the succeeding sentence) prove to have been untrue
when made with respect to such Receivable. If the Outstanding Balance of any
such Receivable is either (x) reduced as a result of any defective or rejected
goods or services, any discount or any adjustment or otherwise by Seller (other
than cash Collections on account of the Receivables) or (y) reduced or canceled
as a result of a setoff in respect of any claim by any Person (whether such
claim arises out of the same or a related transaction or an unrelated
transaction), the Seller shall be deemed to have received Collections in respect
of Receivable to the extent of such reduction or cancellation.

“Defaulting Purchaser” means any Financial Institution, as determined by the
Agent, that has (a) failed to fund any portion of its Commitment within three
(3) Business Days of the date required to be funded by it hereunder,
(b) notified the Seller, the Agent or any Managing Agent outside of its
Purchaser Group in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Purchases, or (d) (i) become or is insolvent or
(ii) become the subject of an bankruptcy or insolvency event; provided, however,
that a Financial Institution is not a Defaulting Purchaser if its failure to
fund or comply with any funding obligation is due to a good faith determination
by such Financial Institution that, as of any applicable date, the conditions
precedent to a Purchase have not been met.

“Default Rate” means a rate per annum equal to 3.20% above the Prime Rate.

“Default Ratio” means, the ratio (expressed as a percentage) with respect to any
month, equal to (i) the sum, excluding Disputed Receivables (but including the
“Disputed Amount” as set forth below) and without duplication, of (A) the
aggregate Outstanding Balance of all Receivables that have remained unpaid for
ninety-one (91) to one hundred twenty (120) days past the original due date as
of the last day of such month, (B) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables during such month and that were
less than ninety-one (91) days past the original due date therefor and (C) the
Disputed Amount, divided by (ii) the aggregate Original Balance of all
Receivables generated by the Originators during the month ended four months
prior to such month.

“Default Trigger” means, the ratio (expressed as a percentage) with respect to
any month, equal to (i) the sum, excluding Disputed Receivables and without
duplication, of (A) the aggregate Outstanding Balance of all Receivables that
have remained unpaid for sixty-one (61) to ninety (90) days past the original
due date as of the last day of such month and (B) the aggregate Outstanding
Balance of all Receivables that became Charged-Off Receivables during such
month, divided by (ii) the aggregate Original Balance of all Receivables
generated by the Originators during the month ended three months prior to such
month.

 

I-7



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable as to which payment or part thereof,
remains unpaid for ninety-one (91) days or more from the original due date for
such payment.

“Delinquency Ratio” means, the ratio (expressed as a percentage) with respect to
any month, equal to (i) the aggregate Outstanding Balance of all Receivables
that were Delinquent Receivables, excluding Disputed Receivables, as of the last
day of such month divided by (ii) the aggregate Outstanding Balance of
Receivables as of the last day of such month.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty-one (61) days or more from the original due
date for such payment.

“Designated Obligor” means an Obligor designated by any Managing Agent or the
Agent to Seller in writing as a “Designated Obligor.”

“Dilution Horizon Ratio” means, the ratio (expressed as a percentage) at any
time equal to (i) the aggregate Original Balance of all Receivables generated by
the Originators during the two months (or such other number of months designated
by the Managing Agents after the date hereof in consultation with the Seller
based on the results of an audit of the Receivables) then most recently ended
divided by (ii) the aggregate Outstanding Balance of Eligible Receivables as of
the last day of the month then most recently ended.

“Dilution Percentage” means, with respect to any month, a percentage equal to
the greater of (i) the Dilution Reserve Floor Percentage and

 

(ii) [ (ASF x ED) + { (DS - ED) x

     DS       } ] x DHR      ED      

 

where:

     

ASF

     =       the Applicable Stress Factor;

ED

     =       the Expected Dilution Ratio at such time;

DS

     =       the Dilution Spike Ratio at such time; and

DHR

     =       the Dilution Horizon Ratio at such time.

“Dilution Ratio” means, the ratio (expressed as a percentage) with respect to
any month, equal to (i) the aggregate amount of Dilutions in respect of all
Receivables which occurred during such month, divided by (ii) the aggregate
Original Balance of all Receivables generated by the Originators during month
ended two months prior to such month.

“Dilution Reserve” means, on any date, an amount equal to the product of (a) the
Dilution Percentage on such date and (b) the Net Receivables Balance as of the
close of business of the Servicer on such date.

“Dilution Reserve Floor Percentage” means 10.00%.

“Dilution Spike Ratio” means, as of the last day of any calendar month, the
greatest three (3) month rolling average Dilution Ratio during the twelve
(12) months then most recently ended.

“Dilutions” means, at any time with respect to any Receivable, the amount by
which such Receivable is either (x) reduced as a result of any defective or
rejected goods or services, any discount or any adjustment or otherwise by
Seller (other than cash Collections on account of such Receivable) or
(y) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction).

 

I-8



--------------------------------------------------------------------------------

“Discount Rate” means, (i) the Prime Rate plus 1.25% per annum or (ii) the LIBO
Rate, as applicable, with respect to each Purchaser Interest of the Financial
Institutions. Notwithstanding the foregoing, if an Amortization Event has
occurred and is continuing, the “Discount Rate” shall equal the Default Rate.

“Disputed Amount” means, at any time, (i) if the aggregate Outstanding Balance
of Disputed Receivables is less than $50,000,000 at such time, $0, (ii) if the
aggregate Outstanding Balance of Disputed Receivables is greater than or equal
to $50,000,000 but less than $75,000,000 at such time, the product of (A) 0.5
and (B) the difference between (1) aggregate Outstanding Balance of Disputed
Receivables on such date and (2) $50,000,000 and (iii) if the aggregate
Outstanding Balance of Disputed Receivables is greater than or equal to
$75,000,000, the sum of (A) the product of (1) 0.5 and (2) $50,000,000 and
(B) the difference between (1) aggregate Outstanding Balance of Disputed
Receivables at such time and (2) $75,000,000.

“Disputed Ratio” means, the ratio (expressed as a percentage) with respect to
any month, equal to (i) the Outstanding Balance of all Disputed Receivables as
of the last day of such month, divided by (ii) the aggregate Outstanding Balance
of all Receivables as of the last day of such month.

“Disputed Receivable” means any Receivable the Obligor of which has failed or
refused to pay solely by reason of a bona fide dispute between any Originator or
any Affiliate thereof and the Obligor thereon relating to the goods or services
the sale of which shall have given rise to such Receivable, or relating to the
performance by any Originator or any Affiliate thereof of any of its obligations
to the Obligor under the Contract relating to such Receivable, as distinguished
in each case from any inability to pay or lack of creditworthiness on the part
of such Obligor.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any successor statute.

“Effective Receivables Interest” means, at any time, an undivided percentage
interest in all then outstanding Receivables and all Related Security and
Collections with respect thereto equal to the percentage computed pursuant to
the following formula (in each case, at such time):

 

AC

NRB - AR

 

where:

 

AC

     =       the Aggregate Capital.

AR

     =       the Aggregate Reserves.

NRB

     =       the Net Receivables Balance.

Until the Amortization Date, the Effective Receivables Interest shall be
automatically recomputed (or deemed to be recomputed) on each day prior to the
Amortization Date. The variable percentage represented by the Effective
Receivables Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

 

I-9



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) is not an Affiliate of any of the parties hereto
and (b) is not a Designated Obligor;

(ii) the Obligor of which is not the Obligor of any Charged-Off Receivable;

(iii) which is not a Charged-Off Receivable, a Defaulted Receivable, a Disputed
Receivable or a Delinquent Receivable;

(iv) which has not had its payment terms extended;

(v) which is an “account” or a “payment intangible” within the meaning of
Section 9-102(a)(2) of the UCC of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which arises under a Contract, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to and limiting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or in law); provided, that no
Receivable shall be subject to any diminution in the Outstanding Balance thereof
by reason of any conduct on the part of the related Originator or any Affiliate
thereof contributing to any avoidance action (whether in respect of a fraudulent
conveyance or otherwise) in any bankruptcy or insolvency or in any other
proceeding in equity or in law;

(viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
to payment of the related Originator or any of its assignees under such Contract
(other than to the extent such requirement would be rendered unenforceable by
Section 9-406 of the UCC) and (B) other than in respect of Receivables in
respect of which the Obligor is a Governmental Authority, does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Contract (unless such provision has been waived in writing
by the related Obligor or other applicable beneficiary thereof);

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services to the related Obligor or any Affiliate thereof by the related
Originator or any Affiliate, and not by any other Person (in whole or in part);

(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation in any material respect of any such law, rule or regulation;

(xi) which satisfies all applicable requirements of the Credit and Collection
Policy;

 

I-10



--------------------------------------------------------------------------------

(xii) which was generated in the ordinary course of the related Originator’s
business;

(xiii) which arises solely from the sale of goods or the provision of services
to the related Obligor by the related Originator or any Affiliate, and not by
any other Person (in whole or in part);

(xiv) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent;

(xv) which is not the subject of any dispute as between the related Originator
and the Obligor thereof and is not subject to any right of rescission, set off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the related Originator or any
other Adverse Claim other than Permitted Adverse Claims, and the Obligor thereon
holds no right as against the related Originator to cause the related Originator
to repurchase the goods or merchandise the sale of which shall have given rise
to such Receivable (except with respect to sale discounts effected pursuant to
the Contract, or defective goods returned in accordance with the terms of the
Contract);

(xvi) as to which the related Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor;

(xvii) all right, title and interest to and in which has been validly
transferred by the related Originator directly to Seller under and in accordance
with the applicable Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim other than
Permitted Adverse Claims;

(xviii) if the Obligor therein is the Obligor of any Defaulted Receivables, the
aggregate Outstanding Balance of such Defaulted Receivables does not exceed an
amount equal to 25% of the aggregate Outstanding Balance of all Receivables of
such Obligor at such time; and

(xix) of which no portion of such Receivable is subject to any rebate or any
reduction in connection with a Bearings Division Rebate Accrual Account.

Notwithstanding the foregoing, a Receivable shall not fail to satisfy the
eligibility criteria solely set forth above because of the existence of a Contra
Account against such Receivable.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Performance Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Performance Guarantor or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Performance Guarantor or any

 

I-11



--------------------------------------------------------------------------------

ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Performance Guarantor or any ERISA Affiliate.

“Excluded Receivable” means any indebtedness or other obligations owed to any
Originator or the Seller by (x) Autozone, Inc. in connection with the sale of
goods or the rendering of services by such Originator to Autozone, Inc.,
(y) General Parts International, Inc. in connection with the sale of goods or
the rendering of services by such Originator to General Parts International,
Inc. or (z) Honeywell International Inc. in connection with the sale of goods or
the rendering of services by such Originator to Honeywell International Inc.

“Excluded Taxes” means (a) net income Taxes (or franchise Taxes or branch
profits Taxes paid in lieu thereof) imposed on the Agent, a Managing Agent, a
Purchaser or any other Indemnified Party, as the case may be, under the laws of
which such Person is organized or maintains a lending office or to which such
Person has a present or former connection (other than a connection arising
solely from such Person’s execution, delivery or performance of its obligations
under, receipt of a payment in connection with, or enforcement of its rights
under this Agreement), excluding any such Taxes in excess of the Taxes that
would be owed if the acquisition by the Purchasers of the Purchaser Interest is
treated as described in Section 14.14(d); (b) any Taxes resulting from a
Purchaser’s failure to comply with the requirements of Section 10.4(a); (c) any
withholding Taxes to which payments to any Person under this Agreement are
subject on the date such Person becomes a party to this Agreement; and (d) any
U.S. federal withholding Taxes imposed under the HIRE Act.

“Expected Dilution Ratio” means, as of the last day of any calendar month, the
average Dilution Ratio in respect of the twelve months then most recently ended.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date (unless each Managing Agent otherwise agrees) and (ii) the Amortization
Date.

“Fee Letter” means, collectively, (i) the Amended and Restated Fee Letter dated
the date hereof among Seller and the Managing Agents party hereto as of the date
hereof and (ii) any other fee letter executed in connection herewith from time
to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Covenant Default” means the Performance Guarantor shall fail to
satisfy one or more of the financial covenants set forth on Part B of Schedule C
hereto.

“Financial Institutions” has the meaning set forth in the preamble to this
Agreement.

“Foreign Purchaser” has the meaning set forth in Section 10.4(a).

 

I-12



--------------------------------------------------------------------------------

“Foreign Receivable” means any Receivable whose “ship to” address is not in the
United States of America. For purposes of clarification, none of Guam, Puerto
Rico or the United States Virgin Islands shall constitute the “United States of
America” for purposes of this definition.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of any Conduit.

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit, including a Liquidity
Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. If at any time any change in
GAAP would affect the computation of any financial covenant set forth on
Schedule C or other requirement under the Transaction Documents, and either the
Seller or the Required Financial Institutions shall so request, the Agent, the
Managing Agents, the Purchasers and the Seller shall negotiate in good faith to
amend such financial covenant or other requirement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Financial Institutions); provided that, until so amended, (i) such
financial covenant or other requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Seller shall
provided to the Agent, the Managing Agents and the Purchasers financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between the calculations of
such financial covenant made before and after giving effect to such change in
GAAP.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group Purchase Limit” means, for each Purchaser Group, the sum of the
Commitments of the Financial Institutions in such Purchaser Group, adjusted as
necessary to give effect to any reduction pursuant to Section 1.1.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” has the meaning set forth in the Schedule E.

“Indemnified Amounts” has the meaning set forth in Section 10.1.

“Indemnified Party” has the meaning set forth in Section 10.1.

“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of Seller, (A) a member, manager, director, officer, employee,
partner, shareholder or Affiliate of any of the following Persons (collectively,
the “Independent Parties”): Servicer, any Originator, or any of their respective
Subsidiaries or Affiliates (other than Seller), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with

 

I-13



--------------------------------------------------------------------------------

any partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities. Nothing in this
definition shall prohibit any Person that (x) is an “independent director”,
“independent manager” or the equivalent thereof of any Affiliate to any supplier
of any Independent Party that is intended to be structured as a “bankruptcy
remote” entity or of any Person described in clause (C) or (D) with respect to
such Affiliate and (y) satisfies each of the other criteria set forth in this
definition from being an “Independent Director” of Seller.

“LIBO Rate” means:

(i) in respect of the SunTrust Purchaser Group for any Tranche Period, the sum
of:

(a) SunTrust LIBOR; and

(b) if any Financial Institution in any other Purchaser Group is charging Yield
at a Discount Rate equal to the LIBO Rate, 2.25% per annum; and

(ii) in respect of any other Purchaser Group for any Tranche Period, the sum of

(a) either (1) the interest rate per annum designated as The Bank of
Tokyo-Mitsubishi LIBO Rate for a period of time comparable to such Tranche
Period that appears on the Reuters Screen LIBO Page as of 11:00 a.m. (London,
England time) on the second Business Day preceding the first day of such Tranche
Period or (2) if a rate cannot be determined under clause (1), an annual rate
equal to the average (rounded upwards if necessary to the nearest 1/100th of 1%)
of the rates per annum at which deposits in U.S. Dollars with a duration equal
to such Tranche Period in a principal amount substantially equal to the
applicable Tranche Period are offered to the principal London office of The Bank
of Tokyo-Mitsubishi, Ltd. by three London banks, selected by Agent in good
faith, at about 11:00 a.m. London time on the second Business Day preceding the
first day of such Tranche Period; and

(b) 2.25% per annum.

“Liquidity Agreement” means an agreement entered into by a Conduit in connection
herewith for the purpose of providing liquidity in respect to the Capital funded
by such Conduit under this Agreement.

“Liquidity Termination Date” means November 30, 2015.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Long-Term Receivable” means a Receivable that is by its terms due and payable
more than one-hundred (100) days after the original billing date therefor.

 

I-14



--------------------------------------------------------------------------------

“Loss Horizon Ratio” means, the ratio (expressed as a percentage) at any time
equal to (i) the aggregate Original Balance of Receivables generated by the
Originators during the Applicable Loss Horizon Period then most recently ended,
divided by (ii) the aggregate Outstanding Balance of Eligible Receivables as of
the end of the most recently ended month.

“Loss Percentage” means, on any date, the product of (a) the Applicable Stress
Factor, (b) the Loss Ratio at such date and (c) the Loss Horizon Ratio at such
date.

“Loss Ratio” means, on any date, the greatest three-month rolling average
Default Ratio during the twelve (12) most recently ended calendar months.

“Loss Reserve” means, on any date, an amount equal to the greater of:

(a) the product of (i) the Loss Reserve Floor Percentage and (ii) the Net
Receivables Balance as of the close of business of the Servicer on such date;
and

(b) the product of (i) the Loss Percentage on such date and (ii) the Net
Receivables Balance as of the close of business of the Servicer on such date.

“Loss Reserve Floor Percentage” 10.00%.

“Managing Agent” means, as to any Conduit and its related Financial
Institutions, the Person listed on Schedule A as the “Managing Agent” for such
Purchasers, together with its respective successors and permitted assigns.

“Managing Agent Institution” has the meaning set forth in Section 14.13(b).

“Managing Agent Institution Roles” has the meaning set forth in
Section 14.13(b).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of (A) any Seller Party or (B) the Performance Guarantor
and its Subsidiaries taken as a whole, (ii) the ability of any Seller Party to
perform its obligations under this Agreement or the Performance Guarantor to
perform its obligations under the Performance Undertaking, (iii) the legality,
validity or enforceability of this Agreement or any other Transaction Document,
(iv) any Purchaser’s interest in all or any material portion of the Receivables,
the Related Security or the Collections with respect thereto, or (v) the
collectability of all or any material portion of the Receivables (other than
resulting directly from changes in the credit profile of the Obligors).

“Material Indebtedness Level” means $50,000,000.

“Material Judgment Level” means $50,000,000.

“Monthly Report” means a report, in substantially the form of Exhibit X-1 hereto
(appropriately completed), furnished by the Servicer to the Agent and the
Managing Agents pursuant to Section 8.5.

“Monthly Settlement Date” means, in any month, the date occurring two
(2) Business Days following the date the Monthly Report is or would be required
to be delivered in such month in accordance with Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc.

 

I-15



--------------------------------------------------------------------------------

“MPB Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of November 10, 2010, between MPB Corporation, in its capacity as an
Originator, and Seller, as the same may be amended, restated or otherwise
modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Performance Guarantor or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a plan described in Section 4064 of ERISA to
which the Performance Guarantor or any ERISA Affiliate is obligated to make
contributions.

“Net Receivables Balance” means, at any time, an amount equal to the following:

(i) the aggregate Outstanding Balance of all Eligible Receivables at such time

minus

(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables of each Obligor and its Affiliates exceeds the Concentration Limit
for such Obligor

minus

(iii) the aggregate amount by which the Outstanding Balance of Eligible
Receivables that are Foreign Receivables exceeds the Specified Percentage of the
Outstanding Balance of all Eligible Receivables at such time

minus

(iv) the aggregate amount by which the Outstanding Balance of Eligible
Receivables owing by Obligors that are Governmental Authorities exceeds 2.0% of
the Outstanding Balance of all Eligible Receivables at such time

minus

(v) the aggregate amount by which the Outstanding Balance of Eligible
Receivables that are 100-Day Receivables exceeds 5.0% of the Outstanding Balance
of all Eligible Receivables at such time

minus

(vi) the aggregate amount by which the Outstanding Balance of Eligible
Receivables that are Long-Term Receivables exceeds 5.0% of the Outstanding
Balance of all Eligible Receivables at such time

minus

(vii) the Contra Account Amount.

“Non-Defaulting Purchaser” means, at any time, a Financial Institution that is
not a Defaulting Purchaser.

 

I-16



--------------------------------------------------------------------------------

“Non-Renewing Purchaser” has the meaning set forth in Section 12.3(a). For the
avoidance of doubt, if any Purchaser in a Purchaser Group is a Non-Renewing
Purchaser, then all Purchasers in such Purchaser Group shall be “Non-Renewing
Purchasers”.

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was generated.

“Original RPA” has the meaning set forth in the Preliminary Statements.

“Originator” means (i) The Timken Corporation in its capacity as “Originator”
under the TMC Receivables Sale Agreement, (ii) MPB Corporation in its capacity
as “Originator” under the MPB Receivables Sale Agreement and (iii) any other
Subsidiary of the Performance Guarantor approved by the Managing Agents in its
capacity as an “Originator” under a Receivables Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance of such Receivable at such time. In the event that the
outstanding principal balance of any Receivable is reported as having one amount
in an aging report of the Receivables and a different amount in a rollforward of
the Receivables, the “Outstanding Balance” of such Receivable for all purposes
hereof shall be the lower of the two reported amounts.

“Participant” has the meaning set forth in Section 12.2(a).

“Participant Register” has the meaning set forth in Section 12.2(b).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by the Performance
Gurantor and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the Pension Funding Rules.

“Percentage” means, with respect to any Financial Institution in any Purchaser
Group, a percentage equal to the Commitment of such Financial Institution
divided by the Group Purchase Limit of its Purchaser Group.

“Performance Guarantor” means The Timken Company, an Ohio corporation.

“Performance Undertaking” means that certain Performance Undertaking, dated as
of November 10, 2010, by Performance Guarantor.

 

I-17



--------------------------------------------------------------------------------

“Permitted Adverse Claim” means:

(i) any Adverse Claim in favor of the Seller created pursuant to any Receivables
Sale Agreement and assigned to the Agent pursuant to this Agreement;

(ii) any Adverse Claim in favor of the Agent created pursuant to this Agreement;

(iii) any Adverse Claim of a Collection Bank in the amounts on deposit in any
Collection Account to the extent expressly set forth in any Collection Account
Agreement;

(iv) any Adverse Claim as to which no enforcement collection, execution, levy or
foreclosure proceeding shall have been commenced or threatened that secure the
payment of taxes, assessments and governmental charges or levies, if and to the
extent the same are either (x) not yet due and payable or (y) being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP; and

(v) solely with respect to Adverse Claims on Related Security constituting
returned goods, any Adverse Claim as to which no enforcement collection,
execution, levy or foreclosure proceeding shall have been commenced or
threatened that secure the payment of taxes, assessments and governmental
charges or levies, if and to the extent the same are Adverse Claims imposed by
law, such as landlord’s, carriers’, warehousemen’s, and mechanic’s liens and
other similar liens that (a) arise in the ordinary course of business, (b) do
not constitute consensual Adverse Claims granted by any Person and (c) secure
obligations that are either not yet due and payable or that are being contested
in good faith and as to which adequate reserves have been provided in accordance
with GAAP.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper of a Conduit subject to any
particular pooling arrangement by such Conduit, but excluding Commercial Paper
issued by such Conduit with a tenor and in an amount specifically requested by
any Person in connection with any agreement effected by such Conduit.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BTMU as its prime rate in effect at its principal office in New York
City.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, for each Purchaser Group, a percentage equal to (i) the
aggregate Commitments of all Financial Institutions in such Purchaser Group
divided by (ii) the Purchase Limit, adjusted as necessary to give effect to the
application of the terms of Article XII.

“Purchase” means (i) any Reinvestment or (ii) any Incremental Purchase.

“Purchase Limit” means the sum of the Commitments of the Financial Institutions
as such amount may be reduced pursuant to Section 1.1(b) and as such amount may
be increased by the mutual agreement of all parties hereto.

 

I-18



--------------------------------------------------------------------------------

“Purchase Notice” has the meaning set forth in Section 1.2(a).

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance
determined as of the date of the most recent Report delivered hereunder (less
the Aggregate Reserves determined as of the date of the most recent Report
delivered hereunder) over the aggregate outstanding amount of Aggregate Capital.

“Purchaser” means any Conduit or Financial Institution, as applicable and
“Purchasers” means all Conduits and Financial Institutions.

“Purchaser Group” means (x) any Conduit, its related Financial Institutions and
their related Managing Agent and (y) the SunTrust Purchaser Group.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

     C                        NRB – AR                  

where:

 

  C        =   the Capital of such Purchaser Interest.   AR      =   the
Aggregate Reserves.   NRB   =   the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rating Level” means, any of the following based upon the Debt Rating of the
Performance Guarantor then in effect; provided, however, that if the ratings
established or deemed to have been established by S&P and Moody’s, respectively,
fall within different levels, the Rating Level will be based on the lower of the
two ratings:

 

I-19



--------------------------------------------------------------------------------

Rating Level

  

Rating by S&P/Moody’s

Rating Level I

   Greater than or equal to BBB- and Baa3

Rating Level II

   Less than BBB- and Baa3, but greater than or equal to BB/Ba2

Rating Level III

   Less than BB and Ba2 or unrated

“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises) or in which an Originator has a security
interest or other interest, including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, an instrument, a
financial asset, investment property, a letter of credit right, a supporting
obligation or general intangible, arising in connection with the sale of goods
or the rendering of services by an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Obligations of the Performance Guarantor or any Subsidiary thereof owed to an
Originator shall not constitute a Receivable. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction. For the avoidance of doubt, any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a separate Receivable
hereunder regardless of whether the account debtor or an Originator treats such
indebtedness, rights or obligations as a separate payment obligation. No
Excluded Receivable shall constitute a “Receivable” hereunder.

“Recharacterization” has the meaning set forth in Section 14.15(c).

“Receivables Sale Agreements” means (i) the TMC Receivables Sale Agreement,
(ii) the MPB Receivables Sale Agreement and (iii) any other receivables sale
agreement between the Seller and an Originator approved by the Managing Agents.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Register” has the meaning set forth in Section 12.1(c).

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2(a).

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s or the applicable Originator’s interest in the inventory and
goods (including returned or repossessed inventory or goods), if any, the sale
of which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

(ii) all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,

 

I-20



--------------------------------------------------------------------------------

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all Records related to such Receivable,

(v) all of Seller’s right, title and interest in any Collection Accounts, and

(vi) all proceeds of any of the foregoing.

“Report” means,

(i) if Rating Level I is in effect, a Monthly Report;

(ii) if Rating Level II is in effect, a Weekly Report; and

(iii) if Rating Level III is in effect, a Daily Report.

“Report Date” means:

(i) if Rating Level I is in effect, the fifteenth (15th) day of each month;

(ii) if Rating Level II is in effect, the last Business Day of each week; and

(iii) if Rating Level III is in effect, each Business Day.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 66-2/3% of the Purchase Limit.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

<$100,000,000

   two Business Days

>$100,000,000

   five Business Days

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in any Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender

 

I-21



--------------------------------------------------------------------------------

of, any outstanding warrants, options or other rights to acquire shares of any
class of capital stock of Seller now or hereafter outstanding, and (v) any
payment of management fees by Seller (except for reasonable management fees to
an Originator or its Affiliates in reimbursement of actual management services
performed).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or its successor.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Default” has the meaning set forth in Section 9.3.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means:

(A) each Monthly Settlement Date;

(B) the last day of the relevant Tranche Period in respect of each Purchaser
Interest of the Financial Institutions of any Purchaser Group (other than the
Financial Institutions in the SunTrust Purchaser Group); and

(C) from and after the Amortization Date, any Business Day designated by the
Agent as a “Settlement Date”.

“Settlement Period” means (A) in respect of each Purchaser Interest funded by a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest funded by a Financial Institution, the entire Tranche Period
of such Purchaser Interest.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
Indebtedness as it becomes absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Indebtedness or liabilities beyond
such Person’s ability to pay as such Indebtedness and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; and (e) such Person generally is
paying its Indebtedness or liabilities as such Indebtedness or liabilities
become due. The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Percentage” means, at any time, (a) if Rating Level I or Rating Level
II is in effect, 15.0% and (b) if Rating Level III is in effect, 3.5%.

 

I-22



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“SunTrust” means SunTrust Bank.

“SunTrust LIBOR” means for such Accrual Period, the rate per annum (rounded up
to the nearest 1/100th) equal to the rate determined by SunTrust to be the
offered rate that appears on the “Reuters Screen LIBOR01” page that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Accrual Period) with a term
equivalent to such Accrual Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Accrual
Period; provided that in the event fewer than two (2) such rates are displayed
for purposes of determining such average rate, or if no such average rate is
available, then SunTrust LIBOR shall be the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the average of the
rates at which deposits in Dollars are offered by SunTrust Bank at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Accrual Period, to prime banks in the London interbank market
for a one-month period.

“SunTrust Purchaser Group” means the Financial Institutions in respect of which
SunTrust (or its successor) is the related Managing Agent and SunTrust (or its
successor), as Managing Agent.

“TMC Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of November 10, 2010, between The Timken
Corporation, in its capacity as an Originator, and Seller, as the same may be
amended, restated or otherwise modified from time to time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Termination Date” has the meaning set forth in Section 2.2(c).

“Termination Percentage” has the meaning set forth in Section 2.2(c). For the
avoidance of doubt, from and after the date upon which the Capital of all
Purchaser Interests of any Non-Renewing Purchaser is reduced to zero, the
“Termination Percentage” of such Non-Renewing Purchaser shall equal 0.00%.

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or an undivided interest
in a Purchaser Interest assigned to a Financial Institution pursuant to a
Liquidity Agreement:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the related Managing Agent and Seller, commencing on a
Business Day selected by Seller or the Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

 

I-23



--------------------------------------------------------------------------------

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Agent and the applicable Managing Agent, provided no such period shall
exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

Notwithstanding anything herein to the contrary, the Tranche Period in respect
of each Purchaser Interest funded by Financial Institutions in the SunTrust
Purchaser Group shall mean an Accrual Period.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreements, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Subordinated Note (as defined in
any Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified or otherwise relevant jurisdiction.

“Victory” has the meaning set forth in the Preamble to this Agreement.

“Weekly Report” means a report, in substantially the form of Exhibit X-2 hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, including, without limitation, any Purchaser
Interests or undivided interests in Purchaser Interests assigned to a Financial
Institution pursuant to a Liquidity Agreement, an amount equal to the product of
the applicable Discount Rate for each Purchaser Interest multiplied by the
Capital of such Purchaser Interest for each day elapsed during such Tranche
Period, annualized on a 360 day basis (or, in the case of Yield calculated based
upon the Prime Rate, a 365/366 day basis).

“Yield and Servicer Reserve” means, on any date, an amount equal to 1.5%
multiplied by the Net Receivables Balance on such date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

Unless otherwise expressly provided herein, (a) references to organization
documents of any Person, agreements (including the Transaction Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Transaction
Document; and (b) references to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

 

I-24



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New

York Branch, as Agent and as a Managing

Agent

1251 Avenue of the Americas, 10th Floor

New York, New York 10020-1104

Attention: Securitization Group

Facsimile: (212) 782-6448

SunTrust Bank

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention: Asset Securitization Group

Phone: (855)-526-1412

Fax: (404)-495-2171

Attention: Timken Receivables Corporation

Re: Purchase Notice

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of November 30, 2012, by and among Timken Receivables
Corporation, a Delaware corporation (the “Seller”), The Timken Corporation, as
Servicer, the “Purchasers” from time to time party thereto, the “Managing
Agents” from time to time party thereto, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as Agent (as amended, restated, supplemented, or
otherwise modified from time to time, the “Receivables Purchase Agreement”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Receivables Purchase Agreement.

The Agent and Managing Agents are hereby notified of the following Incremental
Purchase:

 

Purchase Price:

   $

Date of Purchase:

  

Requested Discount Rate:

   [LIBO Rate] [Prime. Rate] [CP Rate]

Please wire-transfer the Purchase Price in immediately available funds on the
above-specified date of purchase to:

[Account Name]

 

II-1



--------------------------------------------------------------------------------

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct in all material respects
on and as of the Purchase Date as though made on and as of such date (it being
understood that the materiality threshold referenced above shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification);

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that constitutes an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit or the aggregate Commitments and the aggregate
Effective Receivables Interests do not exceed 100%; and

(iv) the amount of Aggregate Capital is $                 after giving effect to
the Incremental Purchase to be made on the Purchase Date.

 

Very truly yours,

 

TIMKEN RECEIVABLES CORPORATION

  By:       Name:    

Title:

 

 

II-2



--------------------------------------------------------------------------------

EXHIBIT III

PRINCIPAL PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

Seller’s Jurisdiction of Organization, Structure and Organization Number, if
any:

Delaware corporation; 3589734

Seller’s Chief Executive Office and Location of Records:

1835 Dueber Avenue

Canton, Ohio 44706

Seller’s Federal Employer Identification Number:

55-0809054

Seller’s Other Corporate, Partnership Trade and Assumed Names:

NONE

Servicer’s Jurisdiction of Organization, Structure and Organization Number, if
any:

Ohio corporation; 1039143

Servicer’s Chief Executive Office and Location of Records:

1835 Dueber Avenue

Canton, Ohio 44706

Servicer’s Federal Employer Identification Number:

34-1878497

Servicer’s Other Corporate, Partnership Trade and Assumed Names:

NONE



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Collection Bank Name/Address

   Post Office Box Address

The Northern Trust Company

50 South LaSalle Street

Chicago, IL 60675

   P.O. Box 91821


Chicago, IL 60675

Wells Fargo Bank, National

Association

Charlotte, NC 28288-0013

   P.O. Box 751580


Charlotte, NC 28288-0013

 

Collection Bank Name/ Address

The Bank of New York Mellon

One Mellon Center

Pittsburgh, PA 15258-0001



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF SELLER COMPLIANCE CERTIFICATE

 

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch, as Agent and as a Managing Agent

1251 Avenue of the Americas, 10th Floor

New York, New York 10020-1104

Attention: Securitization Group

Facsimile: (212) 782-6448

SunTrust Bank

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention: Asset Securitization Group

Phone: (855)-526-1412

Fax: (404)-495-2171

This Compliance Certificate is furnished pursuant to the Amended and Restated
Receivables Purchase Agreement, dated as of November 30, 2012, by and among
Timken Receivables Corporation, a Delaware corporation (the “Seller”), The
Timken Corporation, as Servicer, the “Purchasers” from time to time party
thereto, the “Managing Agents” from time to time party thereto, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent (as amended, restated,
supplemented, or otherwise modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                  of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period ended as
of [INSERT THE END DATE OF THE MOST RECENTLY ENDED FISCAL QUARTER].

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the financial statements attached hereto as Exhibit A or as of the date of this
Certificate, except as set forth in paragraph 4 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

V-1



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

The foregoing certifications are made and delivered this [INSERT DATE OF
EXECUTION OF THE COMPLIANCE CERTIFICATE].

 

Name:

 

V-2



--------------------------------------------------------------------------------

EXHIBIT A

Financial Statements



--------------------------------------------------------------------------------

EXHIBIT VI

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the          day of                 ,             , by and between
                             (“Assignor”) and                             
(“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Amended and Restated Receivables Purchase
Agreement dated as of November 30, 2012, by and among Timken Receivables
Corporation, as Seller, the Timken Corporation, as Servicer, the Purchasers from
time to time parties thereto and the Managing Agents parties thereto from time
to time, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent
(as amended, restated, supplement or otherwise modified from time to time, the
“Purchase Agreement”). Capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the
Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the applicable Managing Agent in its sole discretion) following
the date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Agent to Seller
and to the Managing Agent and the Conduit in the Assignor’s and Assignee’s
Purchaser Group, and to the Assignor and Assignee. From and after the Effective
Date, Assignee shall be a Financial Institution party to the Purchase Agreement
for all purposes thereof as if Assignee were an original party thereto and
Assignee agrees to be bound by all of the terms and provisions contained
therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 1:00 p.m. (New York City time), on the Effective Date Assignee shall pay
to Assignor, in

 

VII-1



--------------------------------------------------------------------------------

immediately available funds, an amount equal to the sum of (i) the Transferred
Percentage of the outstanding Capital of Assignor’s Purchaser Interests (such
amount, being hereinafter referred to as the “Assignee’s Capital”); (ii) all
accrued but unpaid (whether or not then due) Yield attributable to Assignee’s
Capital; and (iii) accruing but unpaid fees and other costs and expenses payable
in respect of Assignee’s Capital for the period commencing upon each date such
unpaid amounts commence accruing, to and including the Effective Date (the
“Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of the
Assignor’s Purchaser Interests (if applicable) and all related rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under Article I of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent, the Managing Agent in the
Assignor’s and Assignee’s Purchaser Group, the Conduit in the Assignor’s and
Assignee’s Purchaser Group and the other Financial Institutions in the
Assignor’s and Assignee’s Purchaser Group as follows: (a) other than the
representation and warranty that it has not created any Adverse Claim upon any
interest being transferred hereunder, Assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made by any other Person in or in connection with
the Purchase Agreement or the Transaction Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of Assignee, the
Purchase Agreement, any other Transaction Document or any other instrument or
document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, the Servicer, any Obligor or any Affiliate of any Seller Party or
the performance or observance by the Seller, the Servicer, any Obligor, or any
Affiliate of any Seller Party of any of their respective obligations under the
Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the Agent,
any Managing Agent, any Conduit, any Seller Party or any Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Purchase Agreement and the Transaction Documents; (e) Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(f) Assignee appoints and authorizes [            ] as its Managing Agent to
take such action as a managing agent on its behalf and to exercise such powers
under the Transaction Documents as are delegated to the Managing Agent for the
Assignee’s Purchaser Group by the terms thereof, together with such powers as
are reasonably incidental thereto; and (g) Assignee agrees that it will perform
in accordance with their terms

 

VII-2



--------------------------------------------------------------------------------

all of the obligations which, by the terms of the Purchase Agreement and the
other Transaction Documents, are required to be performed by it as a Financial
Institution or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent and
the Managing Agent of the Assignor’s Purchaser Group that it is aware of and
will comply with the provisions of the Purchase Agreement, including, without
limitation, Article I and Sections 4.1, 10.4, 14.5 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness of a
Conduit, it will not institute against, or join any other Person in instituting
against, such Conduit any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

VII-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized signatories of the date hereof.

 

[ASSIGNOR] By:     Name:  

Title:

  [ASSIGNEE] By:     Name:  

Title:

 

[Consented to by:

TIMKEN RECEIVABLES CORPORATION

By:                                                      

Name:

Title:] 1

 

1  To be added only if the consent of the Seller is required by the terms of the
Purchase Agreement for purposes of the relevant assignment.

 

VII-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:                     ,         

ARTICLE XV Transferred Percentage:             %

 

    

A-1

   A-2    B-1    B-2

Assignor

  

Commitment

(prior to giving effect to the Assignment Agreement)

   Commitment


(after giving effect
to the Assignment
Agreement)

   Outstanding


Capital

(if any)

   Ratable Share of
Outstanding Capital           A-2    B-1    B-2

Assignee

      Commitment


(after giving effect
to the Assignment
Agreement)

   Outstanding


Capital

(if any)

   Ratable Share of


Outstanding Capital

Address for Notices

Attention:

Phone:

Fax:

 

VII-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:       , Assignor                  

 

TO:       , Assignee                  

The undersigned, as Agent under the Amended and Restated Receivables Purchase
Agreement dated as of November 30, 2012, by and among Timken Receivables
Corporation, a Delaware corporation, as Seller, The Timken Corporation, as
Servicer, the Purchasers from time to time parties thereto, the Managing Agents
from time to time parties thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as Agent, hereby acknowledges receipt of executed counterparts
of a completed Assignment Agreement, dated as of                     ,         
between                     , as Assignor, and                     , as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                     ,         .

2. The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Purchase Agreement.

 

VII-6



--------------------------------------------------------------------------------

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 1:00 p.m. (New York City time) on the
Effective Date in immediately available funds.]

 

Very truly yours,

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., NEW YORK BRANCH

individually and as Agent

By:    

Title:

 

Consented to by:

[APPLICABLE CONDUIT]2

 

By:       Authorized Signatory

 

2  If any.

 

VII-7



--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

(ATTACHED)



--------------------------------------------------------------------------------

CREDIT POLICY

Criterion for Extending Credit to a Customer

For a New Customer

The Credit Department is concerned about two things – asset quality and cash
flow. We extend credit to a customer with those two thoughts in mind. Can a
customer re-pay the amount that’s owed? And, can he re-pay it promptly?

To evaluate whether a new customer can pass both measures we try to obtain
information about what a customer has done in the past. This is where we contact
trade credit references. We look to see how promptly a customer has paid other
suppliers and we also see whether the customer has had credit extensions from
other suppliers that are equal to or exceed what we are considering.

As an example, if we’re going to have a $10,000 monthly relationship and all the
references supplied have had credit lines of $250,000 or higher, with prompt
payments, it’s fairly clear the $10,000 order can be shipped.

On the other hand, if we’ve received a $150,000 order and the trade references
the customer supplied show relationships for $4,000 or $6,000, with slow
payments, it points to a different conclusion.

We also try to obtain information from the customer’s bank. We look to see how
they’ve handled their checking account in the past – are there any insufficient
funds checks, for instance, and what’s the size of their average balances in the
bank.

We also look to see if the customer has been given a line of credit by the bank
and, if they have, what are the terms and conditions of the loan. Is it secured
(the assets of the company – including our inventory when shipped – are pledged
as collateral) or unsecured? How large is the credit line? When does it have to
be repaid – by the end of the year, or is repayment spread out over five years?

Lastly, it is also desirable to obtain a copy of a customer’s financial
statement. This shows both the company’s profit and loss statement and balance
sheet. If the customer is a public corporation, the information is already
available. If it is a private firm, we need to ask for it in confidence.

We look to see whether the company is profitable, and what is the trend of their
sales and profitability? We also need to look at the assets they’re using –
their receivables and inventory – to see if they’re being used properly. We want
to see if the company has a lot of debt, and determine when that has to be
repaid. If it’s all due within a year, that will impact their ability to pay us.
Lastly, we want to see the size of their equity, their capitalization, to see
how much the owners of the firm have invested in their company. For example, if
we’re given a $250,000 order and the equity of the customer’s business is
$50,000 we’d actually be investing five times more in the business than the
owners, so the burden of risk is with us, not the owners.



--------------------------------------------------------------------------------

For an Existing Customer

Once we’ve finished the credit investigation and have released the order and set
a credit line and risk code, we continue to monitor the customer’s performance.

We update credit references and bank information, and review new financial
statements, but we also have the benefit of knowing how that customer pays us
over time. A customer that pays us promptly, and shows good sales and
profitability growth on their financial statement is one with whom we’d like to
grow.

On the other hand, if their payments to Timken start to slow down it certainly
is indicative of some kind of financial problem, particularly if our terms offer
a cash discount for prompt payment. In fact, even though three trade references
may have previously reported good payment experiences, what is most important is
how they are paying Timken now. An astute customer may actually maintain prompt
payments with three suppliers so he can use them as references when he wishes to
establish credit with a new supplier.

When a customer’s financial situation deteriorates, and the size of our
relationship warrants it, we can try to obtain security to protect our
interests. The security may include: (a) using the Uniform Commercial Code to
become a secured creditor, getting assets for collateral; (b) obtaining a
personal guaranty, or a cross-corporate guaranty – so that an individual or
related company will repay us if the customer does not; (c) obtaining a standby
letter of credit from the customer’s bank – effectively having the bank stand in
to pay us if the customer does not.

All of the above information is significant when extending credit to Domestic
Customers. We still hope to receive the same kind of information when we extend
credit to International Customers, but there are some practical issues that make
this more difficult.

International trade references often do not share information on a mutual
customer. Exchanging information of companies is a practice that’s been in
effect in the U.S. for a long time but many international companies simply will
not share information about a common customer.

International banks often will not provide data on their customers either. In
addition, there is the practical issue of contacting a bank, or trade reference,
where you do not speak the language of the person you need to contact. Most
inquires are done in writing but language differences can still be significant.

When we look at a financial statement in the U.S. we know that it is prepared
using common standards which are regulated by accounting boards, however,
accounting standards vary by country. This often means that an item that might
be classified one way in the U.S. might be looked at differently in another
country. Financial statements are also listed in the currencies of the country,
and must be converted into U.S. dollars before comparisons can be made.

Other factors that affect international credit, besides the financial stability
of the customer, are the financial stability of the local currency, and the
political risk that may be associated with that country. A number of years ago
many U.S. companies decided not to extend credit to any customers in Venezuela,
for example, no matter how stable was the customer. The Brazilian monetary rules
put into place in the late 1990’s also made new extensions of credit quite
difficult, to no fault of the customer.

There are a variety of terms of sale that are used for international shipments:
(a) letters of credit; (b) cash against documents; (c) dated drafts; (d) sight
drafts; and (e) dated terms. The more uncertain we may be about the customer,
the currency or the political risk the more likely we will opt for conservative
terms of sale.



--------------------------------------------------------------------------------

In the U.S. if a customer does not pay we can place the customer with a
collection agency or an attorney, and use established law to help us get repaid.
U.S. Bankruptcy Laws also give us some protection in that kind of situation.
These remedies generally are not available, of course, when extending credit
internationally so we need to structure the arrangement carefully up front. If
there are problems later we don’t have the luxury of falling back on legal
protections to get repaid. Generally one does not sue a customer in another
country for an unpaid trade debt.

In extending Credit, whether to a U.S. or International Customer, it is critical
the Credit Department is kept in the loop regarding significant decisions about
the customer which will affect the relationship. If a customer normally
purchases $25,000 a month, for example, and there is an opportunity to get new
business that will equate to $100,000 per month, Credit should be contacted
early on. We might be able to suggest that the customer could purchase much more
than that, or we may have to advise that even the current $25,000 is a stretch.
Letting us contribute early in the process will provide a better outcome.

Criterion for Communicating with Sales on Holding Orders

 

  •  

If requested, the Credit department will copy all sales engineers on Collection
letters that are sent to a customer, however, normally Credit provides copies to
the sales engineer after there have been repeated requests for payment without
any response or payment by the customer.

 

  •  

Collection letters sent will highlight the invoice(s) which are past due, giving
the invoice number, the date of the invoice and the invoice values for all open
items.

 

  •  

Since the Credit department has no way of knowing if there are pricing or
quality problems, for example, it is a fundamental assumption of the Credit
Department that the business will promptly advise Credit if they are aware of a
reason why the customer will not pay the invoice.

 

  •  

Without so being advised Credit will continue normal Collection follow-up
procedures with the customer, including calling a customer if an order is
pending.

 

  •  

Because of collection follow-up schedules it is probable a customer will be
called from two to three times by the Credit department as an invoice runs from
12 to 45 days past due. Some or all of those conversations may be confirmed by
an email or fax sent to the customer, copies of which will be furnished to the
sales engineer as requested.

 

  •  

As a customer’s account continues to run past due the Credit associate will ask
the sales engineer to get involved in the situation. The sales engineer will
know that by that time the customer has been called several times and have also
been sent one or more collection letters.



--------------------------------------------------------------------------------

  •  

At some point, if the customer’s account is still unpaid, a recommendation will
be made by Credit to the sales engineer that future orders be held. Under normal
business situations, this will be a mutual decision reached jointly by both
Credit and the business.

 

  •  

The only exception to this will be in emergency cases where the Credit
department has learned about some unusual situation about the customer, for
example, that a check the customer recently gave to Timken was returned for
insufficient funds, or that the company was in the process of closing their
doors; selling all assets to another company; or filing a bankruptcy petition.

 

  •  

All customers are assigned risk ratings and order limits as a way to monitor
their payments. If a customer has a “D” risk rating and places a new order that
will push their account balance over the credit limit, the Credit associate will
review the circumstance and either release the order or place a call to the
sales engineer to obtain more information about the order.

 

  •  

In the circumstance just described the order in question is not on hold – it
simply hasn’t yet been released. Credit is using the occasion of the order to
verify data, confer with the business, or perhaps make a quick call to the
customer to confirm that a check for past due invoices has been sent.

 

  •  

The order isn’t “held” unless Credit and the business person have discussed the
issue and agree not releasing the order is the appropriate thing to do.

 

  •  

The above procedures work quite well during a normal business relationship.
However, if a new sales plan has been established that calls for a good increase
in business with a customer, but Credit has not been advised in advance, it is
probable the first order in the new relationship may not promptly be released by
Credit. It is always important that Sales advise Credit well in advance if it is
likely the relationship may dramatically increase.



--------------------------------------------------------------------------------

Bankruptcy Procedure

SAP Process

  •  

Change the Risk category to BKR & Credit Limit to $ 1 in SAP

  •  

Inform MDM to Change the Pay Terms to CIA in SAP & Credit coordinator to change
the Terms in AR: M for DCMS/Ship based customers

  •  

Notify comments in the SAP & in AR: M for DCMS / Ship customers that this
happened

  •  

Print Statement of Account & save all the relevant documents (Bankruptcy
Notification, Statement & any important notes) to the Workflow under
Correspondence File

  •  

No Statements to be sent to this Customer

  •  

Send email to RSS, Customer Service that this account went Bankrupt

DIP Account Process

  •  

In case we would continue to do business with this customer inform MDM Team to
Open a DIP account in SAP for this customer. Also open a corresponding DIP
account in AR: M incase if these are DCMS / SHIP based customers.

AR: M Process

  •  

Fill in the Restriction Code as 17 for Bankruptcy & 20 for Placed for Collection

  •  

Fill in the Field Office as 17

  •  

Change the Payment Terms to CIA in AR M & also in the Feeder systems

  •  

Change the Risk code to C in AR M

  •  

Remove the Credit limit in AR M

  •  

Notify comments in AR M that this happened

  •  

In R50U1 screen Put a note of what happened & date

  •  

Print Statement of Account & save all the relevant documents ( Bankruptcy
Notification, Statement & any important notes) to the Workflow under
Correspondence File

  •  

Put “Y” under Hold on the R50U2 screen for No Statements to be sent

  •  

In DCMS put the customer on Hold under Hold Screen

  •  

We need to setup a new account for the Bankrupt account if we are going to
continue to sell to them ie., DIP account & instruct System person to transfer
all the relevant Direct customer #’s to the DIP account

  •  

Send email to Sales,SSR & ISR that this account went Bankrupt

Contact Bankruptcy Counsel as necessary/appropriate.

Reserve Methodolgy

The following is the calculation and rationale for Timken’s current Allowance
for Doubtful Accounts methodology.



--------------------------------------------------------------------------------

This process was developed in conjunction with the Corporate Controller’s office
and reviewed by external auditors. It was the result of a shift from a more
general reserve to a more account specific reserve that began in late 2005. At
that time, it was also determined that a separate reserve for Disputes would be
developed for each business unit and be owned and managed by the business units.

The review of the reserve is typically done quarterly, although significant
events can precipitate a more frequent review.

The following categories are reserved for:

– Accounts placed for collection with a third party i.e. an outside agency or
attorney.

– Accounts that have filed for bankruptcy protection or an appropriate portion
that is deemed at risk of collection. Also, any identified preference action
claim deemed likely to be paid.

– 100% of items greater than 360 days past due, if not previously counted.

– Accounts Credit management has identified as High Risk and unlikely to be
collected.

– Depending on the stability of the automotive industry, other accounts agreed
to as Tier 1 & 2 high risk by Corporate Shared Services (CSS), may or may not be
reviewed for exposure and a 4 quarter average of the percentage of the open
balance is reserved. In some instances end of period numbers may be used instead
of a 4 quarter average to prevent skewing from cyclical business conditions. The
methodology for determining this percentage is an analysis of current and
previous insurance rates and a review of the current market conditions, along
with Credit Managements’ view of the current potential risk.

The preliminary reserve calculation results are reviewed with CSS management
prior to a presentation to the Corporate and business unit Controllers. Upon
approval, the required JE is prepared and provided to SAP accounting.

This process is dynamic and is reviewed at least annually for relevance in
conjunction with the External Audit review.



--------------------------------------------------------------------------------

EXHIBIT IX

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT X-1

FORM OF MONTHLY REPORT

(ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT X-2

FORM OF WEEKLY REPORT

(ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT X-3

FORM OF DAILY REPORT

(ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT XI

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF JOINDER AGREEMENT

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of November 30, 2012 by and among Timken Receivables Corporation, as
Seller, The Timken Corporation, as Servicer, the “Purchasers” from time to time
party thereto, the “Managing Agents” from time to time party thereto, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent (as amended,
restated, supplemented, or otherwise modified from time to time, the “Purchase
Agreement”), To the extent not defined herein, capitalized terms used herein
have the meanings assigned to such terms in the Agreement.

                              (the “New Managing Agent”),
                             (the “New Conduit”),                             
(the “New Financial Institution[s]”; and together with the New Managing Agent
and New Conduit, the “New Purchaser Group”), the Seller, the Servicer and the
Agent agree as follows:

1. Pursuant to Section 12.4 of the Agreement, the Seller has requested that the
New Purchaser Group agree to become a “Purchaser Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Agent and (ii) the date of this Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Agent, the other Managing Agents, the other Purchasers or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any Transaction Document;
(iii) it appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under the Agreement, the Transaction Documents, the Receivables, the Related
Security and the Collections; (iv) it will perform all of the obligations which
by the terms of the Agreement and the Transaction Documents are required to be
performed by it as a Managing Agent, a Conduit and a Financial Institution,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; and (vi) it is duly
authorized to enter into this Joinder Agreement.

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] shall join in and be
a party to the Agreement and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Managing Agent, a Conduit and a
Financial Institution, respectively, under the Agreement.

5. The “Commitment[s]” with respect to the New Financial Institution[s] [is]
[are]:

[New Financial Institution]                      $[            ]

 

XII-1



--------------------------------------------------------------------------------

6. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

7. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

XII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NEW CONDUIT:

     [NEW CONDUIT]      By:           

 

     Name:      Title:      Address for notices:      [Address]

NEW FINANCIAL INSTITUTION [S]:

     [NEW FINANCIAL INSTITUTION]      By:           

 

     Name:      Title:      Address for notices:      [Address]

NEW MANAGING AGENT:

     [NEW MANAGING AGENT]      By:           

 

     Name:      Title:      Address for notices:      [Address]

 

 

XII-3



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Purchaser Group

   Related
Managing Agent    Financial
Institution(s)    Related
Conduit
Purchaser
(if any)    Commitment of
related Financial
Institution(s)  

BTMU Purchaser Group

   BTMU    BTMU    Victory    $ 125,000,000   

SunTrust Purchaser Group

   SunTrust Bank    SunTrust Bank    N/A    $ 75,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF DOCUMENTS TO BE DELIVERED TO THE AGENT

(ATTACHED)



--------------------------------------------------------------------------------

SCHEDULE C

FINANCIAL COVENANTS RELATING TO THE PERFORMANCE GUARANTOR

(ATTACHED)



--------------------------------------------------------------------------------

SCHEDULE C

FINANCIAL COVENANTS RELATING TO THE PERFORMANCE GUARANTOR

A. Definitions: Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the Credit Agreement as in
effect as of May 11, 2011 without giving effect to an amendments or
modifications thereto (other than those made in accordance with clause (C) of
this Schedule (C)).

B. Financial Covenants Relating to the Performance Guarantor. The occurrence of
any of the following shall constitute a Servicer Default under the Agreement:

1. Consolidated Leverage Ratio. The Consolidated Leverage Ratio shall at any
time be greater than 3.25 to 1.0.

2. Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio shall at any time be less than or equal to 4.0 to 1.0.

C. Effect of Modification of the Credit Agreement. If, after the date hereof,
any of the financial covenants set forth in the Credit Agreement (or any of the
defined terms used in connection with such financial covenants) are amended,
modified or waived, then the relevant financial covenants set forth in Part B
above or the defined terms used therein, as applicable, shall, for all purposes
of this Agreement, automatically and without further action on the part of any
Person, be deemed to be so amended, modified or waived, if at the time of such
amendment, modification or waiver, (i) each Managing Agent (or an Affiliate
thereof) is a party to the Credit Agreement and (ii) such amendment,
modification or waiver is consummated in accordance with the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

SCHEDULE D

NOTICE ADDRESSES

 

SELLER:

  

Timken Receivables Corporation

1835 Dueber Avenue SW

PO Box 6928

Canton, OH 44706-0928

Attention: Mr. Robert L. Biddle

Facsimile: (412) 236-7419

SERVICER:

  

The Timken Corporation

1835 Dueber Avenue SW

PO Box 6928

Canton, OH 44706-0928

Attention: Mr. Robert L. Biddle

Facsimile: (412) 236-7419

BTMU PURCHASER GROUP:

  

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New

York Branch, as a Managing Agent and as a

Financial Institution

1251 Avenue of the Americas, 10th Floor

New York, New York 10020-1104

Attention: Securitization Group

Facsimile: (212) 782-6448

 

Victory Receivables Corporation

1251 Avenue of the Americas, 10th Floor

New York, New York 10020-1104

Attention: Securitization Group

Facsimile: (212) 782-6448

SUNTRUST PURCHASER GROUP:

  

SunTrust Bank

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention: Asset Securitization Group

Phone: (855)-526-1412

Fax: (404)-495-2171

Email: strh.afg.funding@suntrust.com

             strh.afg@suntrust.com

AGENT:

  

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New

York Branch

1251 Avenue of the Americas, 10th Floor

New York, New York 10020-1104

Attention: Securitization Group

Facsimile: (212) 782-6448



--------------------------------------------------------------------------------

SCHEDULE E

Indebtedness

Definition of Indebtedness.

1. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business on customary terms);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases, Off-Balance Sheet Liabilities and Synthetic Lease
Obligations;

(g) all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment, in each case in cash, in respect of any
Equity Interests in such Person or any other Person or any warrants, rights or
options to acquire such Equity Interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

2. Other Defined Terms. The following additional terms shall have the meanings
set forth below when used in this Schedule E. Other capitalized terms used in
this Schedule E and not otherwise defined in this Schedule E shall have the
meanings attributed to such terms in Schedule 8.03 to the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Lender” means any “Lender” under the Credit Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

E-2



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” means, with respect to any Person at any time
thereof, without duplication and to the extent not included as a liability on
the consolidated balance sheet of such Person and its subsidiaries in accordance
with GAAP: (a) with respect to any asset securitization transaction (including
any accounts receivable purchase facility) (i) the unrecovered investment of
purchasers or transferees of assets so transferred and (ii) any other payment,
recourse, repurchase, hold harmless, indemnity or similar obligation of such
Person or any of its subsidiaries in respect of assets transferred or payments
made in respect thereof, other than limited recourse provisions that are
customary for transactions of such type and that neither (x) have the effect of
limiting the loss or credit risk of such purchasers or transferees with respect
to payment or performance by the obligors of the assets so transferred nor
(y) impair the characterization of the transaction as a true sale under
applicable laws (including Debtor Relief Laws); (b) the monetary obligations
under any sale and leaseback transaction which does not create a liability on
the consolidated balance sheet of such Person and its subsidiaries; or (c) any
other monetary obligation arising with respect to any other transaction which is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

E-3